Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 1 of 134




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION


    Wood Mountain Fish LLC; Portland Hunt-              Civil No. 19-22128-CIV-SMITH/LOUIS
    Alpine Club, LLC; Prime Steakhouse; Mamme
    Inc.; Rocca Kurt’s Brothers Inc.; Stephen T.
    Deangelis, Inc.; Amy Mehaffey; Nautical
    Okoboji LLC; People’s Food Cooperative,
    Inc.; Classic City Catering, Inc.; and Bama
    Seafood, Inc., individually and on behalf of all    SECOND AMENDED CLASS ACTION
    others similarly situated,                         COMPLAINT AND DEMAND FOR JURY
                                                                   TRIAL
                          Plaintiffs,

              v.
                                                                   REDACTED
    Mowi ASA (f/k/a Marine Harvest ASA); Mowi
    USA, LLC; Mowi Canada West, Inc.; Mowi
    Ducktrap LLC; Grieg Seafood ASA; Grieg
    Seafood BC Ltd.; Sjór AS (f/k/a Ocean Quality
    AS); Grieg Seafood Sales North America, Inc.
    (f/k/a Ocean Quality North America, Inc.);
    Grieg Seafood Sales USA, Inc. (f/k/a Ocean
    Quality USA Inc.); Grieg Seafood Sales
    Premium Brands, Inc. (f/k/a Ocean Quality
    Premium Brands, Inc.); SalMar ASA; Lerøy
    Seafood AS; Lerøy Seafood USA Inc.; Cermaq
    Group AS; Cermaq US LLC; Cermaq Canada
    Ltd.; and Cermaq Norway AS,

                          Defendants.




   559712.4
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 2 of 134




                                                        TABLE OF CONTENTS

   I.         NATURE OF THE CASE ................................................................................................ 1

   II.        JURISDICTION AND VENUE ....................................................................................... 5

   III.       PARTIES ........................................................................................................................... 6

   IV.        FACTUAL ALLEGATIONS ......................................................................................... 26

              A.         The EC and the DOJ are Investigating Price Increases in the Salmon Market..... 26

              B.         The Influence of Spot Prices in the Salmon Market Make It Susceptible to
                         Collusion. .............................................................................................................. 30

              C.         Defendants Engaged in Other Cartel Behavior, Including Constant
                         Communication, and Were Dedicated to Cooperation. ........................................ 36

              D.         Defendants’ Direct Communications Must Be Viewed in The Context of the
                         Culture of Cooperation Fostered Within the Norwegian Salmon Industry. ......... 45

              E.         During the Class Period, Defendants Engaged in Parallel Pricing Behavior
                         Resulting in Record Profitability. ......................................................................... 56

              F.         Defendants’ Pricing Behavior Is Not Justified By Cost Factors........................... 60

              G.         The Structures and Characteristics of the Market for Salmon Support the
                         Existence of a Collusive Restraint. ....................................................................... 63

                         1.     Industry Concentration Facilitates Collusion........................................... 64

                         2.     Barriers to New Entry Are High. ............................................................... 66

                         3.     Farm-Raised Salmon Is a Commodity Product, and Prices Are
                                Correlated Across the Globe. ..................................................................... 70

                         4.     Norwegian Companies Dominate the Production of Farm-Raised
                                Salmon, and Defendants Are the Largest Global Producers .................. 73

                         5.     Farmed Salmon Production Is Highly Inelastic, and the Product is
                                Perishable ..................................................................................................... 74

              H.         Defendants’ Manipulation of the NQSalmon Index Affected Prices in the United
                         States. .................................................................................................................... 75

   V.         STATUTES OF LIMITATIONS................................................................................... 79

   VI.        CLASS ACTION ALLEGATIONS .............................................................................. 80



   559712.4                                                           i
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 3 of 134




   VII.       INTERSTATE AND INTRASTATE TRADE AND COMMERCE .......................... 86

   VIII. PLAINTIFFS AND THE CLASS SUFFERED ANTITRUST INJURY ................... 86

   IX.        CAUSES OF ACTION ................................................................................................... 87

   X.         PRAYER FOR RELIEF............................................................................................... 126

   XI.        JURY DEMAND ........................................................................................................... 127




   559712.4                                                     ii
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 4 of 134




              Plaintiffs Wood Mountain Fish LLC; Portland Hunt-Alpine Club, LLC; Prime Steakhouse;

   Mamme Inc.; Rocca Kurt’s Brothers Inc.; Stephen T. Deangelis, Inc.; Amy Mehaffey; Nautical

   Okoboji LLC; People’s Food Cooperative, Inc.; Classic City Catering, Inc.; Bama Seafood, Inc.

   (“Plaintiffs”), individually and on behalf of all others similarly situated (the “Classes,” and

   collectively the “Class,” as defined below), upon personal knowledge as to the facts pertaining to

   themselves, and upon information and belief as to all other matters, and based on the investigation

   of counsel,1 bring this class action for damages under the laws of the several states and territories

   recognizing such a claim, and for injunctive relief pursuant to the federal antitrust laws, and

   demand a trial by jury on all matters so triable.

                                    I.      NATURE OF THE CASE

              1.     This lawsuit arises from the illegal manipulation of farmed Atlantic salmon prices

   by a cartel of dominant, primarily Norway-based, producers which artificially raised prices

   worldwide, including in the United States. In April 2013, these defendant producers engineered a

   new price index, the Nasdaq Salmon Index, widely known as NQSalmon. Ever since NQSalmon’s



   1
     The investigation of counsel included the review of documents that Defendants produced to
   Plaintiffs’ counsel in response to Plaintiffs’ request for material Defendants had produced to the
   United States Department of Justice (“DOJ”) and the European Commission (“EC”). The
   documents produced to the DOJ and the EC come from the files of Defendants’ European offices
   and their United States subsidiaries. However, the produced documents did not include
   documents contained in Defendants’ Norwegian headquarters, as Norway is not a part of the
   European Union. Grieg produced no documents, with the exception of documents produced by
   Ocean Quality AS (now known as Sjór AS). SalMar produced only 480 documents. While Ocean
   Quality AS produced over 100,000 documents, it did not produce any for certain key custodians,
   including its managing director and European sales manager. Likewise, Mowi did not produce
   custodial files for its chief executive officer or chief operating officer during the relevant time
   period. There are also relatively few documents relating to communications between Defendants
   and the NQSalmon index which, for the reasons discussed below, formed an essential part of
   Defendants’ anticompetitive conduct. Defendants also did not produce transactional data nor
   documents concerning their submissions to the NQSalmon index. Finally, because the Cermaq
   entities are newly added, they have yet to produce any documents in this lawsuit. Plaintiffs
   expect additional evidence to come to light during discovery in this matter.


   559712.1                                       1
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 5 of 134




   creation, the index has been subject to Defendants’ price manipulation, which has resulted in

   increased spot prices for Atlantic salmon artificially-heightened prices paid by the proposed class.

   Through their manipulation of spot market prices, Defendants artificially stabilized prices even

   when Russia banned the importation of Norwegian salmon in 2014, and then subsequently

   increased prices, leading to record profits for Defendants.

              2.   Defendants’ anti-competitive and collusive conduct has not gone unnoticed. Both

   European regulators and the U.S. Department of Justice have ongoing investigations of the cartel.

   A private class action was also filed in this District on behalf of direct purchasers of salmon, in

   which the Court recently denied Defendants’ motions to dismiss. See 23 March 2021 Order, In re

   Farm-Raised Salmon & Salmon Prods., No. 19-21551-CIV-ALTONAGA/Louis [ECF No. 307].

              3.   Plaintiffs are indirect purchasers of farm-raised salmon and salmon products

   derived therefrom, such as salmon fillets or smoked salmon (“farm-raised salmon”), sold by the

   Defendant salmon-farming companies and/or entities owned or controlled by Defendants. These

   companies are: “Mowi” or “Marine Harvest” (specifically, Mowi ASA (f/k/a Marine Harvest

   ASA); Mowi USA, LLC (f/k/a Marine Harvest USA, LLC); Mowi Canada West, Inc.; and Mowi

   Ducktrap LLC (f/k/a Ducktrap River of Maine LLC)); Grieg (specifically, Grieg Seafood ASA;

   Grieg Seafood BC Ltd.; Sjór AS (f/k/a Ocean Quality AS); Grieg Seafood Sales North American,

   Inc. (f/k/a Ocean Quality North America Inc.); Grieg Seafood Sales USA, Inc. (f/k/a Ocean Quality

   USA Inc.); and Grieg Seafood Sales Premium Brands, Inc. (f/k/a Ocean Quality Premium Brands,

   Inc.)); SalMar ASA (“SalMar”); Lerøy (specifically, Lerøy Seafood AS and Lerøy Seafood USA

   Inc.); Cermaq (specifically, Cermaq Group AS; Cermaq US LLC; Cermaq Canada Ltd.; and




   559712.4                                     2
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 6 of 134




   Cermaq Norway US).2 References to “Grieg” collectively include Defendant Sjór AS through the

   date of December 31, 2020; thereafter, as of January 1, 2021, collective references to Grieg do not

   encompass Defendant Sjór AS. Plaintiffs seek to represent a class of similarly situated indirect

   purchasers who purchased Defendants’ farm-raised salmon between April 10, 2013 and the

   present, and assert claims under the antitrust and consumer protection laws of each state

   recognizing a right of action for indirect purchasers harmed by anticompetitive conduct, as set

   forth below. Plaintiffs also seek injunctive relief under both the Clayton Act and Sherman Act.

              The EC and DOJ Investigations

              4.    The EC confirmed “that on 19 February 2019 its officials carried out unannounced

   inspections in several Member States at the premises of several companies in the sector of farmed

   Atlantic salmon.”3

              5.    The EC commenced its investigation by sending a letter in early February 2019 to the

   world’s dominant suppliers of farm-raised salmon and their affiliates, in which it explained that it had

   received information that the companies—i.e., the Defendants in this action—are “participat[ing in]

   or have participated in anti-competitive agreements and/or concerted practices related to different

   ways of price coordination in order to sustain and possibly increase the prices for Norwegian

   salmon.”4

              6.    According to the EC investigation, Defendants:

                           Coordinated prices and exchanged commercially sensitive
                            information;



   2
     A chart depicting these entities and their relationships, prepared by Plaintiffs’ counsel, is
   submitted herewith as Exhibit A.
   3
     See http://europa.eu/rapid/press-release_STATEMENT-19-1310_en.htm (last accessed April 21,
   2021).
   4
     See https://www.undercurrentnews.com/2019/02/21/norways-antitrust-regulator-eyes-salmon-
   price-fixing-probe-with-interest/ (last accessed April 21, 2021).


   559712.4                                       3
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 7 of 134




                          Agreed to purchase salmon from other competitors when
                           these other competitors sell at lower prices; and

                          Applied a coordinating strategy to increase spot prices of
                           farmed Norwegian salmon in order to secure higher price
                           levels for long-term contracts.

              7.    In November 2019, the DOJ issued criminal subpoenas to entities owned by

   Defendants Mowi, SalMar, Grieg, and Lerøy regarding the alleged price-fixing of Atlantic salmon.

   The DOJ’s probe relates to the same allegations as the EC investigation.

              Defendants’ Scheme

              8.    As alleged below, Defendants have engaged in extensive anticompetitive conduct

   to fix, maintain, and raise the price of farmed Atlantic salmon. Defendants coordinated to use their

   market power and positions on the NQSalmon Advisory Panel to artificially inflate the NQSalmon

   index, which they used as the basis for the prices they charged their customers. Defendants were

   able to enforce this anticompetitive pricing agreement by exchanging pricing and other

   competitively sensitive information with one another, both in-person and through telephone and

   e-mail.

              9.    After establishing the NQSalmon index as the world’s effective spot price for their

   products, Defendants bought and sold salmon from one another through non-arm’s length

   transactions. Defendants then reported those transactions to the NQSalmon index, which publishes

   the NQSalmon index weekly. By reporting these transactions, Defendants created the appearance

   of additional demand for salmon, which had the effect of inflating, maintaining, or stabilizing the

   NQSalmon index price. Subsequently, Defendants used that index price to justify charging higher

   prices to their customers. Defendants achieved record profits and revenues, even in the face of a

   2014 Russian ban of Norwegian salmon that should have caused demand to plummet and prices

   to crash.



   559712.4                                      4
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 8 of 134




              10.   Plaintiffs seek to represent a Class consisting of all persons and entities in the states

   or territories recognizing the right of indirect purchasers to recover for injuries caused by

   anticompetitive conduct (set forth below) who indirectly purchased farm-raised salmon produced

   by one or more Defendants and/or entities owned or controlled by them from April 10, 2013 to the

   present (the “Class Period”). Excluded from the Class are the Court and its personnel, and any

   Defendants and their parent or subsidiary companies. Plaintiffs demand a trial by jury on all

   matters so triable.

                                  II.     JURISDICTION AND VENUE

              11.   Plaintiffs bring this class action lawsuit pursuant to Sections 4 and 16 of the Clayton

   Act (15 U.S.C. §§ 15 and 26) seeking to enjoin Defendants’ anticompetitive conduct; and for such

   other relief as is afforded under the antitrust laws of the United States for Defendants’ violations of

   Sections 1 and 3 of the Sherman Act (15 U.S.C. §§ 1, 3).

              12.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337, and

   Sections 4 and 16 of the Clayton Act (15 U.S.C. §§ 15(a), 26).

              13.   Additionally and alternatively, the Court has subject matter jurisdiction under the

   Class Action Fairness Act, 28 U.S.C. § 1332(d)(2), because this is a class action with more than 100

   Class members, the amount in controversy exceeds $5 million exclusive of interest and costs, and

   there is minimal diversity.

              14.   The Court also has supplemental jurisdiction over Plaintiffs’ and the Class members’

   state law damages claims pursuant to 28 U.S.C. § 1367 because Plaintiffs’ state law claims are so

   related to the federal claim at the time this matter is brought that they form part of the same case or

   controversy.

              15.   The Court has personal jurisdiction over Defendants pursuant to Fed. R. Civ. P. 4(k)

   and 15 U.S.C. § 22, which permits a lawsuit to be filed against a corporation in any district where the


   559712.4                                        5
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 9 of 134




   corporation may be found or transacts business and allows all process in such cases to be served in

   any district where the corporation may be found.

              16.   The Court also has personal jurisdiction over Defendants based on their residency or

   transaction of business in the State of Florida. Defendants purposefully placed price-fixed farm-raised

   salmon into the steam of commerce in Florida. Defendants purposefully availed themselves of the

   benefits and protections of the laws of Florida and committed tortious acts in Florida. Furthermore,

   Defendants’ subsidiaries in the United States engaged in purposeful activities within Florida that are

   imputable to their parent companies. Jurisdiction is also appropriate under the “conspiracy theory of

   jurisdiction” recognized by the Florida Supreme Court. Execu-Tech Business Sys., Inc. v. New Oji

   Paper Co., Ltd., 752 So. 2d 582 (Fla. 2000). As to the federal claims, this Court has jurisdiction based

   on Defendants’ minimum contacts with the United States.

              17.   Venue is proper in this District pursuant to Sections 4, 12, and 16 of the Clayton Act

   (28 U.S.C. §§ 15, 22, and 26), and pursuant to 28 U.S.C. § 1391(b), (c), and (d), because, at all times

   relevant to the Complaint, one or more of the Defendants resided, transacted business, was found, or

   had agents in this District.

                                             III.       PARTIES

              18.   Plaintiff Wood Mountain Fish LLC (“Wood Mountain Fish”) is a Massachusetts

   company that distributes fish and seafood. Wood Mountain Fish is headquartered at 11 Bluff Head

   Road, Sharon, MA 02067. During the Class Period, Plaintiff purchased farm-raised salmon

   indirectly from one or more of the Defendants and has suffered monetary loss as a result of the

   antitrust violations alleged herein.

              19.   Plaintiff Portland Hunt-Alpine Club, LLC (“Portland Hunt-Alpine Club”) is a

   Maine restaurant located at 75 Market Street, Portland, ME 04101. During the Class Period,




   559712.4                                         6
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 10 of 134




   Portland Hunt-Alpine Club purchased farm-raised salmon indirectly from one or more of the

   Defendants and has suffered monetary loss as a result of the antitrust violations alleged herein.

              20.   Plaintiff Prime Steakhouse is a New York restaurant located at 232 West Main

   Street, Falconer, NY 14733. During the Class Period, Prime Steakhouse purchased farm-raised

   salmon indirectly from one or more of the Defendants and has suffered monetary loss as a result

   of the antitrust violations alleged herein.

              21.   Plaintiff Mamme Inc., doing business as Sapore Italiano Ristorante (“Sapore”) is a

   California restaurant located at 1447 Burlingame Avenue, Burlingame, CA 94010. During the

   Class Period, Sapore purchased farm-raised salmon indirectly from one or more of the Defendants

   and has suffered monetary loss as a result of the antitrust violations alleged herein.

              22.   Plaintiff Rocca Kurt’s Brothers Inc., doing business as Ristorante Rocca (“Rocca”)

   is a California restaurant located at 1205 Broadway, Burlingame, CA 94010. During the Class

   Period, Rocca purchased farm-raised salmon indirectly from one or more of the Defendants and

   has suffered monetary loss as a result of the antitrust violations alleged herein.

              23.   Plaintiff Stephen T. Deangelis, Inc., doing business as Golden Goose Market

   (“Golden Goose Market”), is a grocery market with its principal place of business located at 179

   Commercial Street, Boston, MA 02109. During the Class Period, Golden Goose Market purchased

   farm-raised salmon indirectly from one or more of the Defendants and has suffered monetary loss

   as a result of the antitrust violations alleged herein.

              24.   Plaintiff Amy Mehaffey (“Mehaffey”) is an individual who works as a self-

   employed caterer in Greensboro, North Carolina. Mehaffey previously worked as a self-employed

   caterer in Los Angeles, California. During the Class Period, Mehaffey purchased farm-raised




   559712.4                                       7
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 11 of 134




   salmon indirectly from one or more of the Defendants and has suffered monetary loss as a result

   of the antitrust violations alleged herein.

              25.    Plaintiff Nautical Okoboji LLC, doing business as Nautical Bar and Grill (“Nautical

   Bar and Grill”), is an Iowa restaurant with its principal place of business located at 95 West

   Broadway Street, Arnolds Park, Iowa 51331. During the Class Period, Nautical Bar and Grill

   purchased farm-raised salmon indirectly from one or more of the Defendants and has suffered

   monetary loss as a result of the antitrust violations alleged herein.

              26.    Plaintiff People’s Food Cooperative, Inc., doing business as People’s Food Co-op

   (“People’s Food Co-op”) is a grocery store incorporated in Wisconsin, with two primary places of

   business located at 315 5th Avenue South, La Crosse, Wisconsin 54601, and at 519 1st Avenue

   SW, Rochester, Minnesota 55902. During the Class Period, both locations of People’s Food Co-

   op purchased farm-raised salmon indirectly from one or more of the Defendants and has suffered

   monetary loss as a result of the antitrust violations alleged herein.

              27.    Plaintiff Classic City Catering, Inc. (“Classic City Catering”) is a Florida catering

   company with its principal place of business located at 214 West Intendencia Street, Pensacola,

   Florida 32502. During the Class Period, Classic City Catering purchased farm-raised salmon

   indirectly from one or more of the Defendants and has suffered monetary loss as a result of the

   antitrust violations alleged herein.

              28.    Plaintiff Bama Seafood, Inc. d/b/a The Fish Market (“The Fish Market”) is a

   Birmingham, Alabama corporation with restaurant locations in Birmingham, Alabama. During the

   Class Period, The Fish Market purchased farm-raised salmon indirectly from one or more of the

   Defendants and suffered monetary loss as a result of the antitrust violations alleged herein.

              Mowi




   559712.4                                        8
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 12 of 134




              29.   Defendant Mowi ASA (f/k/a Marine Harvest ASA) is a Norwegian seafood

   company with operations in several countries around the world. It has more than 14,000 employees

   in 25 different countries. Most of its operations are based in Norway, Scotland, Canada, the Faroe

   Islands, Ireland and Chile, where it produces, processes, and sells farm-raised salmon, and it has

   “significant market shares in the jurisdictions in which [it] operate[s].”5 It also operates processing

   and value added plants in Europe, Asia, and North America, in which it prepares a range of seafood

   products. Through its various subsidiaries, Mowi ASA has between 25% and 30% of the global

   salmon and trout market, making it the world’s largest company in the sector. The company is

   headquartered at Sandviksboder, 77AB, 5035, Bergen, Norway. Mowi ASA is listed on the Oslo

   Stock Exchange, where it is a constituent of the benchmark OBX Index.

              30.   Mowi ASA markets itself, along with its various subsidiaries, as a single unified

   global company. In 2018, it renamed itself from Marine Harvest to Mowi. It also changed the name

   for its wholly owned and controlled subsidiaries, including Marine Harvest USA, LLC (renamed

   to Mowi USA) and Ducktrap River of Maine LLC (renamed to Mowi Ducktrap, LLC).

              31.   Mowi sells salmon and processed seafood products to more than 70 markets

   worldwide, selling more than 6 million meals worldwide each day.

              32.   Mowi is closely intertwined with the Lerøy Defendants, described below. Since

   2010, the Chairman of the Board of Mowi has been Ole-Eirik Lerøy, who was the CEO of Lerøy

   from 1991 to 2008. Ole-Eirik is the grandson of the grandson of Lerøy’s founder, Hallvard Lerøy,

   and the son of Hallvard Lerøy Jr., himself a former Lerøy CEO and board member. Ole-Eirik’s

   younger brother, Knut Hallvard Lerøy, was at various times during the Class Period Lerøy’s



   5
    https://issuu.com/hg-
   9/docs/mowi_annual_report_2018_4e0dacb83168e4?e=19530043/68703955 (last accessed
   April 22, 2021).


   559712.4                                      9
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 13 of 134




   President/Managing Director and its Head of Operations. Ole-Eirik is not the only executive to

   have joined Mowi from Lerøy. The CEO of Mowi until recently was Alf-Helge Aarskog, who

   previously served as Executive Vice-President and then CEO of Lerøy. Mowi’s current CEO is

   Ivan Vindheim, who was previously Mowi’s CFO and who formerly served in that role at Lerøy.

              33.   In December 2012, Mowi acquired a 48.5 percent stake in Morpol ASA. It acquired

   an additional 38.6 percent of the remaining shares in March 2013, before purchasing the remaining

   shares in November 2013. While the European Commission approved the acquisition, it later fined

   Mowi for having exercised effective control of Morpol before the acquisition was approved. Mowi

   later delisted Morpol from the Oslo stock exchange.

              34.   Ola Brattvoll has served as both chairman of Morpol ASA and chief operating

   officer of Mowi. He previously worked for Lerøy ASA.

              35.   Morpol ASA specializes in the production of smoked and marinated salmon. It is

   the “world’s undisputed largest buyer of salmon.”6 As a result, it has significant leverage over

   market prices of farm-raised salmon.




   6
    https://www.fis.com/fis/worldnews/search_brief.asp?l=e&id=108797&ndb=1 (last accessed
   March 1, 2021).


   559712.4                                    10
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 14 of 134




              36.   As will be described in greater detail below, Morpol’s purchasing power is so

   substantial that it could cause spot prices to increase or decrease based upon its purchasing

   decisions. Defendants used this power to inflate the price of salmon across the United States and

   the rest of the world.

              37.   Morpol works in conjunction with all of Mowi’s operations, including those located

   in the United States, as shown below:




   559712.4                                     11
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 15 of 134




              38.   Mowi’s unified global business strategy is further evidenced by its website, in

   which it describes itself as a “global fully integrated company.”7 The website lists all of Mowi’s

   subsidiaries, including Mowi USA, under the “Contact” tab. It describes each them as part of a

   single Mowi entity located in 25 countries worldwide. Mowi USA’s website contains contact

   information for only three employees (one of whom is sales manager for Mowi Ducktrap). All job

   postings for any opportunity at Mowi in any of its locations can be accessed by visiting Mowi’s

   website. Subsidiaries do not post their openings independent of Mowi.




   7
       https://mowi.com/blog/new-name-new-website/ (last accessed March 1, 2021).


   559712.4                                    12
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 16 of 134




              39.   Mowi organizes its sales and marketing divisions geographically and has 667

   employees in the Americas. It also claims to have “significant new product development

   competence in [its] central markets like the Americas.”8

              40.   Mowi does business in the United States, including Florida, through its wholly

   owned subsidiary, Defendant Mowi USA (f/k/a Marine Harvest USA). Mowi USA is a Florida

   limited liability company that maintains its principal place of business at 8550 N.W. 17th Street

   #105, Miami, Florida 33126. It processes salmon in Florida and Texas and distributes it to

   wholesalers, retailers and others in Florida and elsewhere in the United States.

              41.   Mowi USA does not have its own independent website. It is instead marketed on

   Mowi ASA’s webpage, along with Mowi USA’s registered trademarks Rebel Fish and The Salmon

   Kitchen.com. Mowi’s logo is included with this marketing. The interchangeability between Mowi

   and Mowi USA is such that Undercurrent News referred to Mowi USA as the “US downstream

   division” of Mowi.9

              42.   Mowi USA’s section of the Mowi website states that “[e]veryday fresh fish is flown

   to Miami and Dallas where we package and ship it across the country.”10 Salmon come from

   Canada, Chile, and Norway and are processed at facilities in Medley, Florida, and Arlington,

   Texas. Mowi’s Florida facility, at more than 100,000 square feet, is one of its largest in the world.




   8
     https://issuu.com/hg-
   9/docs/mowi_annual_report_2018_4e0dacb83168e4?e=19530043/68703955 (last accessed
   Feb. 11, 2021).
   9
     https://www.undercurrentnews.com/2018/01/26/marine-harvest-to-more-than-double-miami-
   production-with-new-plant/ (last accessed February 8, 2021).
   10
      https://mowi.com/contact/office/ (last accessed February 8, 2021).


   559712.4                                     13
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 17 of 134




              43.   Mowi indicates it is able to “reach the west coast, east coast and central states within

   days, enabling us to provide . . . salmon and fish products to the entire US market.”11 Mowi has

   also entered into a partnership with Walmart for the sale of skin-packed salmon and sells its

   products to American customers through Amazon.

              44.   Mowi availed itself of the laws and privileges of the United States by filing reports

   with the United States Securities and Exchange Commission. Its predecessor company, Marine

   Harvest, was also listed on the New York Stock Exchange until 2017.

              45.   Defendant Mowi Canada West (f/k/a Marine Harvest Canada, Inc.) is a foreign

   corporation and wholly-owned subsidiary of Mowi. Marine Harvest Canada processes salmon in

   British Columbia, Canada, and distributes salmon in Canada and the western United States. Marine

   Harvest Canada is headquartered at 1334 Island Highway, Suite 124, Campbell River, British

   Columbia, V9W 8C9, Canada. As noted above, Mowi ASA uses it control over Mowi Canada to

   ship fresh salmon to the United States.

              46.   Defendant Mowi Ducktrap (f/k/a Ducktrap River of Maine LLC) is a Maine limited

   liability company and wholly-owned subsidiary of Mowi. Mowi Ducktrap sells processed salmon

   products, such as sliced smoked salmon, under a number of trade names, including Ducktrap and

   Kendall Brook. These products from Mowi Ducktrap are sold throughout the United States at

   retailers like Whole Foods. The company has its headquarters at 57 Little River Dr., Belfast, ME

   04915.

              47.   Mowi’s annual report includes subsidiaries in the United States and Canada,

   including Mowi USA, Mowi Canada, and Mowi Ducktrap. Through financial, investor, and



   11
     https://issuu.com/hg-
   9/docs/mowi_annual_report_2018_4e0dacb83168e4?e=19530043/68703955 (last accessed
   February 8, 2021).


   559712.4                                       14
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 18 of 134




   promotional materials, Mowi clearly conveys that it is a single global integrated entity and that

   Mowi USA, Mowi Canada, and Mowi Ducktrap are all divisions of it. Each Mowi entity is

   vicariously liable for the conduct of the others because they operate as a single enterprise whose

   overarching objective is to distribute salmon in the United States. In addition, the presence of each

   entity in the United States subjects all entities to the jurisdiction of this Court.

              48.     Mowi ASA, Mowi USA, Mowi Canada, and Mowi Ducktrap and all former

   iterations of them under the Marine Harvest brand are collectively referred to hereinafter as Mowi

   and are vicariously liable for the antitrust violations described for each of them.

              Grieg

              49.     Defendant Grieg Seafood ASA (“Grieg”) is a foreign corporation that describes

   itself as “one of the world’s leading fish farming companies, specializing in [A]tlantic salmon.”

   Its “farming facilities are in Norway, Canada and the United Kingdom.” 12 The company is

   headquartered at C. Sundtsgate 17/19, 5004, Bergen, 5004, Norway, and is listed on the Oslo Stock

   Exchange. Grieg Seafood ASA sold salmon in the United States through its majority-owned sales

   agent, known at the time as Ocean Quality AS and now known as Sjór AS (“Sjór”). As of January

   1, 2021, Sjór became a wholly owned subsidiary of Bremnes Fryseri AS. Grieg continues to sell

   in the United States; following the change in ownership of Sjór, Grieg began transitioning those

   sales to the Grieg subsidiaries described below.

              50.     Defendant Sjór is a foreign corporation engaged in the salmon distribution business,

   with its headquarters at Grieg-Gaarden, C. Sundtsgate 17/19, N-5004, Bergen, Norway. Through

   December 31, 2020, Grieg owned 60 percent of the outstanding shares of Sjór and controlled its

   operations. Bremnes Seashore AS (“Bremnes Seashore”) owned the remaining 40 percent of Sjór



   12
        See https://www.griegseafood.no/en/ (last accessed May 21, 2019).


   559712.4                                        15
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 19 of 134




   at the time; Sjór is now a wholly owned subsidiary of Bremnes Fryseri AS. Grieg described Sjór

   as its “sales company,” “taking care of [Grieg’s] fish from the processing plant and all the way to

   the customers.”13

              51.   Like Mowi, Grieg employs Lerøy alumni, including at its most senior positions.

   From 2010 to 2017, Sjór’s managing director and CEO was Arne Aarhus, who previously worked

   for Lerøy. He was succeeded by Espen Engevik.

              52.   Defendant Grieg Seafood Sales North America, Inc. (f/k/a Ocean Quality North

   America Inc.) (“Grieg NA”), a foreign corporation and wholly owned subsidiary of Sjór until

   December 2, 2020, when it became a wholly owned subsidiary of Grieg Seafood BC Ltd., is

   headquartered at 4445 Lougheed Highway, 500, Burnaby, BC V5C0E4, Canada. Grieg NA

   facilitates the distribution of farm-raised salmon produced by Grieg and its subsidiaries and

   Bremnes Seashore throughout the United States. Grieg NA has a dedicated sales office headed by

   General Manager Dennis Bryant, whose direct telephone number bears a Dallas, Texas area code.

   Its operations were described in a 2014 article:14

                    Norway-based Grieg Seafood announced the launch of Ocean
                    Quality North America [Grieg NA], which will assume exclusive
                    responsibility for all sales and marketing of Grieg Seafood British
                    Columbia’s farmed seafood products in North America.

                    According to Dave Mergle, manager of the new sales organization,
                    the move follows Grieg Seafood in Europe’s launch of Ocean
                    Quality [Sjór] for selling and marketing Grieg Seafood’s fish a few
                    years ago.

                    “That model has gone very well so recently the decision was made
                    that this is how it should work everywhere so it’s being implemented
                    here in North America,” Mergle told SeafoodSource. “What they


   13
      https://newsweb.oslobors.no/obsvc/attachment.obsvc?messageId=474370&attachmen
   tId=181674&obsvc.item=1(last accessed February 12, 2021).
   14
      https://www.seafoodsource.com/news/supply-trade/grieg-takes-over-north-america-sales-
   marketing (last accessed February 12, 2021).


   559712.4                                     16
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 20 of 134




                    found was that it’s given [Grieg] a lot more proximity to the market
                    and allowed them to get closer to the customers.

                    “Grieg Seafood farms in British Columbia predominantly serve the
                    North American market. Since its inception, they’ve used a third
                    party broker, Calkins and burke, for sales and marketing and focused
                    mostly on producing their fish. We’ve had a great relationship [with
                    our broker] done a nice job for us but we think it hasn’t really
                    allowed us to get close to marketplace. We want to bring
                    transparency to the entire chain and deliver more value by being
                    integrated. It will also allow us to start giving our customers more
                    option across our entire portfolio including fish from Scotland and
                    Norway and accessing the power of the whole Grieg Network.”

              53.   Defendant Grieg Seafood Sales USA, Inc. (f/k/a Ocean Quality USA Inc.) (“Grieg

   USA”) is a Delaware corporation and wholly-owned subsidiary of Sjór, with its principal place of

   business located at 1914 Skillman Street #110-309, Dallas, Texas, 75206-8559. Grieg USA

   distributes salmon products produced by Grieg and its subsidiaries throughout the United States.

   Grieg USA is a relatively small operation; Engevik served as CEO during the same time he was

   CEO of Sjór.15

              54.   Defendant Grieg Seafood Sales Premium Brands, Inc. (f/k/a Ocean Quality

   Premium Brands, Inc.) (“Grieg Premium Brands”) is a Delaware corporation and was a wholly-

   owned subsidiary of Sjór until December 2, 2020, when it became a wholly owned subsidiary of

   Grieg Seafood BC Ltd., headquartered at 4445 Lougheed Highway, 500, Burnaby, BC V5C0E4,

   Canada. Grieg Premium Brands’ business purpose, according to a December 7, 2018 filing with

   the California Secretary of State, is “MARKETING AND BRANDING.” Grieg Premium Brands

   distributes salmon products produced by Grieg and its subsidiaries throughout the United States.

   Grieg Premium Brands was known as Ocean Quality Premium Brands, Inc., until February 15,

   2021.


   15
    http://www.buzzfile.com/business/Ocean-Quality-USA-Inc.-214-984-7412 (last accessed
   March 1, 2021).


   559712.4                                     17
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 21 of 134




              55.   The various Grieg subsidiaries are all extensively linked. Grieg has described Sjór

   as “the sales organization of Grieg Seafood and Bremnes Seafood.”16 Sjór’s website does and did

   not identify the Grieg entities; it merely identifies its sales offices across the world and provides

   only two contact people for its North American operations.

              56.   Through Defendant Grieg Seafood BC Ltd. (“Grieg BC”), a foreign corporation

   and wholly-owned subsidiary of Grieg, Grieg targets and sells its salmon to the United States,

   including Florida. Grieg BC is headquartered at 1180 Ironwood Street # 106, Campbell River,

   British Columbia, Canada, V9W 5P7. Grieg BC farms salmon on twenty-two sites in British

   Columbia.

              57.   Grieg explained that Grieg BC’s location is advantageous and responsible for a

   2017 increase in earnings before interest and taxes because “[h]aving production close to the US

   market is advantageous due to fast deliveries and shorter transport.”17 In 2018, Grieg explained

   that sales in the United States increased from 9 percent in 2017 to 14 percent in 2018 because of

   “record high harvest volumes in Grieg Seafood British Columbia.”18

              58.   Grieg BC’s most high profile product, Skuna Bay, is sold by its subsidiaries

   identified above. Grieg has noted that the White House served Skuna Bay at the Inauguration

   Dinner of President Barack Obama. Skuna Bay is served at more than 2,500 high-end restaurants,

   including locations in “Los Angeles, Chicago, New York, Washington, D.C., Philadelphia, San

   Diego, Phoenix, Las Vegas, Denver, Pittsburgh, Cleveland, Indianapolis, Seattle and

   Minneapolis.” Skuna Bay is the also exclusive house purveyor of fresh salmon for the James Beard




   16
      http://cws.huginonline.com/G/138681/PR/201802/2168508_5.html (last accessed February 12,
   2021).
   17
      http://hugin.info/138681/R/2185432/844586.pdf (last accessed March 1, 2021).
   18
      http://hugin.info/138681/R/2241483/884196.pdf (last accessed April 16, 2021).


   559712.4                                     18
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 22 of 134




   Foundation. Though it accounts for only five percent of the sales volume for Grieg Seafood Canada

   AS, Skuna Bay delivers roughly 25 percent of the margin.

              59.   Started in 2011, Skuna Bay has now “achieved national U.S. distribution, available

   in all continental U.S. states . . . and sixteen exclusive distributor relationships across North

   America.19 For example, North Star Seafood became Skuna Bay’s exclusive distributor in Florida

   in 2015. North Star Seafood was later acquired by Sysco Corporation, which distributes products

   to 196 facilities serving 425,000 customers. Louisiana Foods, also owned by Sysco, has a

   distribution deal to provide Skuna Bay to Texas, Oklahoma, Arkansas, and Louisiana.

              60.   The Grieg and entities and Sjór are both directly and vicariously liable for the

   conduct of the others because they operate as a single enterprise, whose over-arching objective

   was to distribute salmon within the United States (except only through the date of December 31,

   2020, with respect to Sjór). Grieg, Grieg BC, Sjór, Grieg NA, Grieg USA, and Grieg Premium

   Brands are collectively referred to as Grieg through the date of December 31, 2020; thereafter, as

   of January 1, 2021, collective references to Grieg do not encompass Defendant Sjór AS. Grieg

   ASA is vicariously liable for the conduct of its Norwegian, Canadian, and United States

   subsidiaries and affiliates in relation to the antitrust violations committed by it as alleged

   throughout. Through the date of December 31, 2020, “Sjór”) refers to Sjór acting on behalf of

   itself and the other entities named above and collectively referred to as “Grieg,” unless otherwise

   noted.

              61.   On May 26, 2020, Grieg announced it was dissolving its Sjór (then known as Ocean

   Quality) partnership with Bremnes to start its own sales organization. Grieg’s CEO explained: “We



   19
     https://fishchoice.com/business/ocean-quality-north-america-
   inc#:~:text=Breaking%20new%20ground%20in%20quality,distributor%20relationships%20acro
   ss%20North%20America. (last accessed February 12, 2021).


   559712.4                                     19
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 23 of 134




   have set ourselves ambitious goals. We will grow, be more effective and take a more active role

   throughout the value chain. A crucial part of our downstream strategy is to further strengthen the

   cooperation between our production network and the sales organization. Fully integrating sales

   and marketing with current operations, enables us to optimize upstream activities with local

   customer demand[.]”20 Grieg indicated its new sales organization “will partly be based on the

   Ocean Quality Sales Force,” referring to Grieg NA and Grieg USA, with Sjór to be taken over by

   Bremnes.21

              SalMar

              62.   Defendant SalMar ASA (“SalMar”) is a foreign corporation that describes itself as

   “one of the world’s largest and most efficient producers of Atlantic salmon, and is vertically

   integrated along the entire value chain from broodfish, roe and smolt to harvesting, processing and

   sales.”22 The company is headquartered at Idustriveien 51, N7266, Kverva, Norway. SalMar is

   listed on the Oslo Stock Exchange.

              63.   According to SalMar’s website:

                    SalMar has established a fully integrated system for farming,
                    processing, sales and distribution of farmed salmon and is thus in
                    control of the total value chain.

                    The salmon that SalMar is producing is sold through an in-house
                    salesforce and/ or through close partners.

                    Proximity to markets and customers, direct or through partners is
                    important to secure efficient use of a high-quality raw material that
                    has been through a traceable and controlled production process.



   20
      https://www.globenewswire.com/news-release/2020/05/26/2038738/0/en/Grieg-Seafood-
   ASA-Grieg-Seafood-establishes-fully-owned-sales-organization-to-support-growth-and-
   downstream-strategy.html (last accessed February 12, 2021).
   21
      Id.
   22
      See SalMar 2017 Annual report, http://hugin.info/138695/R/2188425/846513.pdf, at 45 (last
   accessed April 21, 2021).


   559712.4                                      20
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 24 of 134




                    InnovaMar is the name of SalMar’s new harvesting and processing
                    facility in Frøya, central Norway. It aims to be the world’s most
                    innovative and efficient facility for the landing, harvesting and
                    processing of farmed salmon. InnovaMar covers 17,500 m2 of floor
                    space and comprises two departments (harvesting and processing).
                    The facility has the capacity for all kinds of storage. Good internal
                    logistics ensure safe and efficient handling of the products. The
                    increased capacity affords a high level of flexibility with regard to
                    organi[z]ing production and sales.

                    SalMar produces a wide variety of fresh and frozen salmon
                    products. The customer base is global and includes small and large
                    importers/exporters, as well as larger processing companies and
                    retail chains.23

              64.   SalMar also sells directly to entities within the United States:

                    SalMar had direct sales to around 50 different countries in 2017.
                    SalMar’s most important geographic market in 2017 was Europe,
                    with Poland, Lithuania and Sweden as the largest individual
                    markets. The second largest market was Asia, with Vietnam, Japan
                    and Singapore as the largest individual markets. After sales to
                    Russia were blocked in 2014, North America has been the third
                    largest market, with the USA as the largest individual market.
                    SalMar experienced particularly strong growth in the American
                    market in 2017.24

              65.   SalMar sells extensively in the United States. North America is the third largest

   export destination for SalMar products. For example, Platina Seafood, Inc., located in Miami,

   Florida, purchased 19,894 kg of salmon from SalMar on July 5, 2016. Platina Seafood is owned in

   part by Johan Andreassen, the former founder of Norwegian fish farmer Villa Organic. It distributes

   products throughout the United States.

              66.




   23
    See https://www.salmar.no/en/sales-distribution/ (last accessed April 21, 2021).
   24
    See 2017 Annual Report, http://hugin.info/138695/R/2188425/846513.pdf, at 53 (last accessed
   April 21, 2021).


   559712.4                                       21
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 25 of 134




              Lerøy

              67.     Defendant Lerøy Seafood AS (“Lerøy”), a foreign corporation, is a seafood

   production and distribution company. The company is the second largest salmon and trout farming

   company in the world and has fish farms in Hitra, Kristiansund, and Tromsand Scotland (Shetland).

   The company is headquartered at Thormøhlens gate 51 B, 5006 Bergen, Norway. Lerøy is listed on

   the Oslo Stock Exchange. The company has sales offices in the United States:

                      Our main office is located in Bergen, but we have fishing vessels
                      and fish farms in operation along the entire coast of Norway. We
                      have production and packaging plants in Norway, Sweden,
                      Denmark, Finland, France, the Netherlands, Portugal, Spain and
                      Turkey. We also have sales offices in the USA, Japan and China.25

              68.     Lerøy was founded by the Lerøy family in the late 19th century and was family-

   owned until 1997. It is now the world’s second-largest producer of Atlantic salmon, and has

   operations throughout the world.

              69.     Defendant Lerøy Seafood USA Inc. (“Lerøy USA”), a North Carolina corporation

   and wholly-owned subsidiary of Lerøy, is the U.S. distribution subsidiary for Lerøy’s farm-raised

   salmon business. Lerøy USA’s principal place of business is located at 1289 Fordham Blvd., Suite

   406, Chapel Hill, NC 27514. It does not have its own website, but is listed on Lerøy’s site as a

   “VAP, sales & distribution” office.26 Lerøy USA appears to be a small operation; Lerøy’s website

   lists only a single employee contact. Other publications indicate it has only three employees.

              70.     Lerøy has availed itself of the laws and privileges of the United States, including

   by filing forms with the Securities and Exchange Commission. It also benefitted from the sale of

   depository shares to United States investors.




   25
        See https://www.leroyseafood.com/en/about-us/about-leroy/ (last accessed February 16, 2021).
   26
        https://www.leroyseafood.com/en/contact/our-offices/ (last accessed February 16, 2021).


   559712.4                                       22
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 26 of 134




              71.   Each of the Lerøy entities is vicariously liable for the conduct of the others because

   they operate as a single enterprise, whose overarching objective—as relevant to the claims made

   in this Complaint—is to distribute salmon within the United States. In addition, the presence of

   Lerøy USA in the United States subjects all Lerøy entities to the jurisdiction of this Court for the

   actions giving rise to this litigation.

              72.   Lerøy AS and Lerøy USA are collectively referred to herein as “Lerøy” and are

   vicariously liable for the acts of each other in connection with the antitrust violations described

   herein.

              Cermaq

              73.   Defendant Cermaq Group AS (f/k/a Cermaq ASA) is a company incorporated and

   domiciled in Norway and headquartered in Oslo, Norway. Until 2014 it was a publicly traded

   company on the Oslo Stock Exchange. In October 2014, Mitsubishi Corporation acquired Cermaq

   ASA and delisted it from the stock exchange. Cermaq AS is now wholly owned by Mitsubishi

   Corporation through its wholly owned subsidiary MC Ocean Holdings Limited.

              74.   Cermaq Group AS is the parent company of Cermaq Norway AS, Cermaq Canada

   Ltd., and Cermaq Childe SA, as shown below:27




   27
      https://www.cermaq.com/assets/Global/PDFs-sustainability/cermaq-integrated-report-2014.pdf
   (last accessed February 16, 2021).


   559712.4                                      23
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 27 of 134




              75.   Cermaq Norway shares an office with Cermaq Group AS in Oslo, and Cermaq

   Canada is headquartered at 919 Island Hwy #203, Campbell River, BC V9W 2C2, Canada.

   Cermaq Group AS also owns a 100% controlling interest in Cermaq US LLC, which was formed

   in 2014.

              76.   Cermaq is the “third largest salmon (including coho) farming, processing and sales

   company in the world,” with a total production quantity of around 180 thousand metric tons per

   year.28 Cermaq produces more than 2.5 million salmon meals each day. Cermaq supplies salmon

   and salmon products to more than 70 countries throughout the world, including the United States

   and Canada.

              77.   In 2017, Cermaq appointed Arild Aarke as its head of sales for North America,

   giving him responsibility for Cermaq’s sales offices in Vancouver and Miami. Aarke previously

   served as head of Europe’s business development. He also previously worked as then-Marine

   Harvest’s global marketing and business development director. Aarke works with both strategic

   customers in Europe and North America.

              78.   Cermaq US LLC has its principal place of business and is located at 5835 Blue

   Lagoon Drive, Miami, Florida 33126. It was registered as an LLC in July of 2014 in Florida. It

   has very few employees, and instead operates as an arm of Cermaq’s North American operations.

   Aakre identifies himself as the “General Manager” of Cermaq US LLC, though he continues to

   work in Oslo at Cermaq’s main office. Cermaq’s North American operations, including in the

   United States and Canada, are controlled by the Cermaq Group in Norway.




   28
     https://www.mitsubishicorp.com/jp/en/bg/food-industry-
   group/project/cermaq/#:~:text=The%20third%20largest%20salmon%20(including,thousand%20
   metric%20tons%20per%20year. (last accessed February 16, 2021).


   559712.4                                     24
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 28 of 134




              79.   Cermaq lists the United States as one of its “main markets” for its salmon

   products.29

              80.   Cermaq Group AS, Cermaq Norway, Cermaq US LLC, and Cermaq Canada are

   collectively referred to herein as Cermaq and are vicariously liable for each other’s antitrust

   violations alleged herein.

              81.   Defendants’ alleged actions in this Complaint were authorized, ordered, or carried

   out by their officers, agents, employees, or representatives, while actively engaged in the

   management and operation of Defendants’ businesses or affairs. The respective Defendant parent

   entities identified herein exercise dominance and control over all of their respective Defendant

   subsidiary entities and those respective subsidiaries have a unity of purpose and interest with their

   respective parents. To the extent any respective parent Defendant did not keep a tight rein on its

   respective subsidiary Defendant(s), it had the power to assert control over the subsidiary if the

   latter failed to act in the parent’s best interests. Thus, the respective parent and subsidiary

   Defendants operated as a single economic unit. The subsidiaries played a critical role in the

   conspiracy in that they (as well as the parent Defendants) sold price-fixed salmon and products

   derived therefrom to direct purchasers outside Defendants’ conspiracy in the United States,

   including Florida. (These entities and their relationships are depicted in Exhibit A.)

              82.   When Plaintiffs refer to a corporate family or companies by a single name in their

   allegations of participation in the conspiracy, Plaintiffs are alleging that one or more employees or

   agents of entities within the corporate family engaged in conspiratorial acts or meetings on behalf

   of all of the Defendant companies within that family. The individual participants entered into




   29
     https://www.cermaq.com/assets/Global/PDFs-sustainability/Cermaq-Sustainability-Report-
   2018-small.pdf (last accessed February 16, 2021).


   559712.4                                     25
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 29 of 134




   agreements on behalf of, and reported these meetings and discussions to, their corporate families.

   As a result, the entire corporate family was represented at any such meetings and discussions by

   its agents and was a party to the agreements reached by them.

              83.      Various persons and/or firms not named as Defendants herein may have

   participated as co-conspirators in the violations alleged herein and may have performed acts and

   made statements in furtherance thereof.

              84.      Each Defendant acted as the principal, agent, or joint venture of, or for, other

   Defendants with respect to the acts, violations, and common course of conduct alleged by

   Plaintiffs.

                                     IV.     FACTUAL ALLEGATIONS

        A.          The EC and the DOJ are Investigating Price Increases in the Salmon Market.

              85.      Both the EC and the DOJ are investigating unlawful anticompetitive behavior in

   the salmon industry.

              86.      The EC’s investigation was first reported on February 19, 2019. Undercurrent

   News, which covers the seafood industry, reported that:

                       [T]he EC has ‘received information - from different actors operating
                       at different levels in the salmon market - alleging that Norwegian
                       producers of farmed Atlantic salmon . . . participate or have
                       participated in anti-competitive agreements and/or concerted
                       practices related to different ways of price coordination in order to
                       sustain and possibly increase the prices for Norwegian salmon.’30

              87.      The EC sent a letter to major salmon producers in early February, alleging that they:

                             Coordinated sales prices and exchanged commercially
                              sensitive information;




   30
     See https://www.undercurrentnews.com/2019/02/20/ec-letter-states-salmon-price-fixing-
   probe-aimed-at-norway-not-scotland/ (last accessed February 17, 2021).


   559712.4                                         26
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 30 of 134




                          Agreed to purchase production from other competitors when
                           these other competitors sell at lower prices; and

                          Applied a coordinated strategy to increase spot prices of
                           farmed Norwegian salmon in order to secure higher price
                           levels for long-term contracts.

              88.   Thereafter, the EC confirmed the investigation:

                    The European Commission can confirm that on 19 February 2019
                    its officials carried out unannounced inspections in several Member
                    States at the premises of several companies in the sector of farmed
                    Atlantic salmon.

                    The Commission has concerns that the inspected companies may
                    have violated EU antitrust rules that prohibit cartels and restrictive
                    business practices (Article 101 of the Treaty on the Functioning of
                    the European Union). The Commission officials were accompanied
                    by their counterparts from the relevant national competition
                    authorities.31

              89.   Several Defendants have also confirmed the EC raids. Mowi indicated that the EC

   inspected its plants in both Rosyth and Lemmers. Mowi stated in its 2018 annual report that:

                    In February 2019, The European Commission carried out
                    unannounced inspections at selected premises of several Norwegian
                    salmon companies, including Mowi. The Commission was acting on
                    concerns that the inspected companies may have violated EU
                    antitrust rules.32

              90.   Grieg also confirmed the inspection in a February 19, 2019 notice filed with the

   Oslo Stock Exchange:

                    The European Commission DG (Director General) Competition has
                    today performed an inspection at Grieg Seafood Shetland to explore
                    potential anticompetitive behavior in the salmon industry.




   31
      See http://europa.eu/rapid/press-release_STATEMENT-19-1310_en.htm (last accessed April
   21, 2021).
   32
      See http://hugin.info/209/R/2239765/882920.pdf, at 217 (last accessed April 21, 2021).


   559712.4                                      27
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 31 of 134




                    Grieg Seafood aims to be open, transparent and forthcoming and
                    will provide all necessary information requested by the European
                    Commission DG Competition in its investigation.33

              91.   Lerøy also filed a notice with the Oslo Stock Exchange stating that:

                    EU’s competition authorities (European Commission Director
                    General Competition) ha[ve] conducted an inspection at the
                    premises of Scottish Sea Farms Ltd. a company owned 50% by
                    Lerøy Seafood Group ASA (LSG). The purpose is, according to the
                    competition authorities, to investigate accusations of anti-
                    competitive cooperation in the salmon market. In connection with
                    the inspection, the EU competition authorities ha[ve] also requested
                    for information from the shareholders in Scottish Sea Farms Ltd.34

              92.   Finally, SalMar filed the following report with the Oslo Stock Exchange:

                    On [the] 19th of February 2019 the European Commission Director
                    General Competition performed an inspection at Scottish Sea Farms
                    Ltd., in which SalMar ASA indirectly owns 50 per cent. SalMar is
                    in constructive dialogue with the Commission in this regard.35

              93.   While Cermaq has not been investigated by the EU, it has no facilities in any of the

   EU’s member states.

              94.   The EC investigation has shown little sign of slowing down. In June 2020, it was

   reported that the EC had sent a survey to all customers of the companies under investigation. The

   survey sought information related to Defendants’ pricing practices.

              95.   The DOJ is also investigating Defendants’ anticompetitive practices. In November

   2019, Mowi stated that DOJ was “opening a criminal investigation involving allegations of similar

   conduct” to that being investigated by the EC.36 SalMar, Grieg, and Lerøy all confirmed the same,



   33
      See https://www.griegseafood.no/investors/stock-exchange-filings/ (last accessed May 21,
   2019).
   34
      See https://www.leroyseafood.com/en/investor/Stockexchangenotices/ (last accessed April 23,
   2019).
   35
      See https://newsweb.oslobors.no/message/470051 (last accessed April 21, 2021).
   36
      https://salmonbusiness.com/us-department-of-justice-are-opening-a-criminal-investigation-of-
   norwegian-salmon-giants/ (last accessed February 17, 2021).


   559712.4                                      28
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 32 of 134




   with Grieg and Lerøy indicating that their U.S. subsidiaries, Sjór, Grieg USA, and Grieg Premium

   Brands (Grieg) and Lerøy Seafood USA, Inc. (Lerøy) had received subpoenas.

              96.   Investigations like these are not conducted on a whim. The EC must have

   “reasonable grounds for suspecting an infringement of the competition rules”; “[i]t must be borne

   in mind that the inspections carried out by the Commission are intended to enable it to gather the

   necessary documentary evidence to check the actual existence and scope of a given factual and

   legal situation concerning which it already possesses certain information.” 37 The EC cited to

   multiple sources to support very specific allegations in justifying the raids.

              97.   Likewise, the DOJ does not even proceed with a preliminary criminal investigation

   until there are “sufficiently credible” allegations or suspicions “of a criminal violation.”38 The

   criminal violation must also be “significant,” based on several factors, including the nature of the

   conduct and the degree of culpability of the conspirators.39 Requests for preliminary investigations

   are typically approved by the appropriate Director of Enforcement and the Deputy Assistant

   Attorney General for Operations.

              98.   These investigations are consistent with a long history of anticompetitive behavior

   in the salmon industry. In 1992, the EC determined that the Fiskeoppdretternes Salgslag

   Organization (“FOS”) (Norwegian Fresh Fish Trade Association), Scottish Salmon Growers’

   Association, Scottish Salmon Farmers Marketing Board and Shetland Salmon Famers Association

   had agreed to mix the minimum prices of farmed Atlantic Salmon from 1989 to 1991. The EC




   37
      See http://curia.europa.eu/juris/document/document_print.jsf?doclang=EN&text=&pageIndex=
   0&part=1&mode=lst&docid=129701& occ=first&dir=&cid=663482. (last accessed February 17,
   2021).
   38
       Antitrust Division Manual (5th ed.), p. III-7, available at
   https://www.justice.gov/atr/file/761166/download (last accessed February 17, 2021).
   39
       Id.


   559712.4                                     29
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 33 of 134




   explained that to combat falling prices attributed to the dumping of Norwegian salmon, these

   organizations agreed to bring their minimum prices in line with those set by FOS and to take

   measures to ensure price discipline among members. In 2003, the Australian Competition and

   Consumer Commission determined that the Tasmanian Salmonid Growers Association and Tassal

   Limited had agreed to “grade out” at least 10 percent of their supply in order to combat falling

   salmon prices.40

              99.      Since the disclosure of these investigations, there has been substantial turnover at

   key leadership positions for some Defendants. Steven Leask, the Managing Director of Sjór’s

   operations in the United Kingdom, resigned suddenly in July 2019. Mowi’s long-time CEO,

   Aarskog, and Espen Engevik, CEO of Sjór, both resigned on November 12, 2019, shortly before

   the disclosure of the DOJ investigation.

              100.     Other Defendants terminated their involvement in entities that had been linked to

   anticompetitive behavior following the announcement of the EC and DOJ investigations. In May

   2020, Grieg ASA announced the termination of its Sjór joint venture with Bremnes. A few months

   later, Mowi withdrew from the Global Salmon Initiative, an organization that it founded in 2013

   and that includes Grieg, Cermaq, and SalMar as members.

        B.          The Influence of Spot Prices in the Salmon Market Make It Susceptible to
                    Collusion.

              101.     Price indices have long been an important part of the salmon industry. From 1995

   to 2008, the salmon industry relied on price indices prepared by the Norwegian Seafood Federation

   and the Norwegian Seafood Association. In May 2008, the salmon industry created the NOS Price




   40
      ACC v. Tasmanian Salmonid Growers Association, [2003] FCA 788, available at
   https://jade.io/article/107412. (last accessed February 17, 2021).


   559712.4                                         30
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 34 of 134




   index. The NOS index calculated its benchmark price using the price paid by exporters from

   external farmers in Norway.

              102.   NASDAQ acquired the NOS index in April 2012. Around the same time, key

   players in the salmon industry began to




              103.   The shift from purchase price to sales prices and the inclusion of vertically

   integrated salmon producers meant that sales between Defendants and their value-added

   subsidiaries, like Morpol, could be counted in creating the index price. This change gave

   substantial power to Defendants to easily manipulate the spot price by selling salmon to their

   subsidiaries, report those sales to the NQSalmon index to increase spot prices—that is, a reference

   price for which a particular item can be bought immediately at market—and then use the spot price

   increase to justify higher prices on their long-term contracts.

              104.   NQSalmon launched in April 2013. It remains in effect today, providing a weekly

   listing of the spot prices for Fresh Atlantic Superior Salmon, Head on Gutted to the European

   Market. It is composed of a weighted average spot price for head-on superior fresh salmon

   exported from Norway to the EU by truck. NQSalmon contains 10 separate indices: an index price

   and average prices for certain weights (i.e. from 1-2 kg to over 9 kg). Prices are reported in

   Norwegian kroner.




   559712.4                                     31
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 35 of 134




              105.   Companies that report their prices to the NQSalmon index are referred to as

   “Panelists” or “Index Contributors.” To qualify as a panelist, the company must: (1) have an

   exporter’s license; (2) frequently sell at least five trucks per week (equal to 5,000 tons per year);

   (3) enter into an agreement with NASDAQ Clearing that allows for audits on reported prices and

   volumes. Today, the NQSalmon panelists are composed of 10 exporters that represent between 50

   and 60 percent of all Norwegian exports. Panelists must report their prices no later than Tuesday

   at 2:00 p.m. CET so that they may be released later in the week.

              106.   The NQSalmon index is also monitored by an Advisory Group, or Advisory Panel,

   which is comprised of at least three members, all of which must be Index Contributors. The

   Advisory Panel must be consulted before NASDAQ Clearing can amend any rules and procedures

   related to the index.

              107.   Membership of the Advisory Panel is a closely guarded secret and Defendants’

   productions do not identify all members of the Advisory Panel during the time period relevant to

   this lawsuit. But they do confirm that in April 2015,

          were all members.                                    was also a member.

              108.




              109.   The NQSalmon spot price is the most important price for salmon in the world. Not

   only is the spot price used to set the price for purchases on the spot market, it also serves as the

   baseline for longer term contract prices. For example, SalMar indicated in its 2018 annual report




   559712.4                                     32
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 36 of 134




   that its fixed-term contracts are “in line with the spot price (NASDAQ) for the year as a whole.”

   Companies that are not a part of the advisory panel, like



              Defendants Manipulate NQSalmon

              110.   By manipulating the index price through their weekly reports on their spot sales,

   the Panelists, including Defendants, are able to increase prices across the world, including to

   customers in the United States. As discussed below, Defendants communicated and coordinated

   with one another regarding their pricing decisions to ensure that their price manipulation would be

   successful.

              111.   The manipulation of NQSalmon was relatively simple for Defendants. As one

   economist noted, there is no mechanism in place to ensure “fair reporting.” 41 For example,

   NQSalmon rules claim to impose volume limits on each Panelist to protect against “price

   manipulation from dominant players.”42 Mowi regularly exceeded these limits without facing any

   punishment. For example,




                                                        Adherence to NQSalmon’s rules was supposed

   to control this impact, but these rules were not enforced.




   41
      https://nmbu.brage.unit.no/nmbu-xmlui/bitstream/handle/11250/2497330/2016-
   56_Daumantas%20Bloznelis_(HH).pdf?sequence=1 (last accessed March 1, 2021).
   42
      https://salmonprice.nasdaqomxtrader.com/NQSALMONRules160425.pdf (last accessed
   March 1, 2021).


   559712.4                                      33
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 37 of 134




              112.




              113.   Some salmon buyers realized that NQSalmon was being manipulated within eight

   months of its founding. Undercurrent News reported in January 2014 that a group of five Polish

   salmon processors was considering legal action against Morpol and Marine Harvest for their

   conduct in manipulating the spot market.

              114.   Alina Piasecka, the purchasing director of the Polish salmon processor Graal S.A.

   (“Graal”), explained that “[w]e’ve seen examples of prices falling in the spot market, and exporters

   offering fish at increasingly lower prices,” but that “[s]uddenly, 15 minutes later there are aren’t

   fish available, and we find out that Morpol has purchased perhaps 60 truckloads.” Graal’s CEO,

   Boguslaw Kowalski, also said that: “[w]e are seeing that now and again they take advantage of

   Morpol to buy at higher prices than that charged by the market, to hike up prices.”43

              115.   Similar behavior has been observed of the other Defendants. In 2017, Stale Hoyem

   (“Hoyem”), general manager of Suempol Norway (one of the biggest smoked salmon producers

   in Poland and Europe) complained that “companies in Norway buy small quantities of salmon to

   raise the price for the rest of the players.” Hoyem added that “[o]ne last thing that affects prices is

   that some of the major players choose to create their own purchasing departments buying a

   truckload here and a truckload there;” he was “suggesting this ‘daily’ practice is heavily

   influencing prices on the spot market.”44 Borge Prytz Larsen, the purchasing director at Severnaya,




   43
      See https://www.intrafish.com/news/751597/marine-harvest-accused-of-manipulating-polish-
   salmon-market (last accessed February 18, 2021).
   44
      See https://www.intrafish.com/news/1330269/norwegian-salmon-giants-accused-of-price-
   manipulation (last accessed February 18, 2021).


   559712.4                                      34
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 38 of 134




   which imports salmon into Russia, agreed: “The big players buy fish, and they then use the price

   as indicators for other customers.”45

              116.   Defendants fully understood that they could manipulate the spot market to increase

   the prices they charged their customers.



                                               To address this,



              117.   Because of the relatively small number of salmon transactions reported to the

   NQSalmon index, it was easy for Defendants to knowingly and intentionally manipulate the spot

   price in order to fix, raise, or stabilize the price of all salmon products, including those products

   sold both on the spot market and through long-term contracts tied directly to the NQSalmon index

   price.




              118.




   45
        Id.


   559712.4                                      35
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 39 of 134




              119.                                                        Because the NQSalmon index

   was tied to the prices that Defendant set for their own products, purchasers were left paying the

   supracompetitive prices



              120.     There are no pro-competitive reasons for Defendants to sell such substantial

   quantities of salmon to Morpol. Most Defendants had their own value-added subsidiaries to which

   they could sell salmon.



                     Morpol therefore had no reason to purchase salmon from other companies on the spot

   market, let alone at supracompetitive prices. The only rational reason that Morpol behaved as it

   did was so it could generate the appearance of additional demand for salmon and thus increase

   salmon prices to higher levels than would exist in a truly competitive market.

       C.        Defendants Engaged in Other Cartel Behavior,                    Including   Constant
                 Communication, and Were Dedicated to Cooperation.

              121.     Defendants had close relationships to one another, which expanded beyond their

   development of the NQSalmon index. Defendants freely discussed carving up geographic

   territories, limiting supply, and setting the price of farm-raised salmon—both before and after

   Russia implemented a ban against Norwegian salmon that took effect in 2014.

              122.



                                                                                                  This

   was not a mere discussion. On March 5, 2013, just before NQSalmon debuted




   559712.4                                        36
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 40 of 134




              123.   In mid-2013, news of an intended Russian ban on Norwegian salmon expected to

   begin in early 2014 began to circulate in the business press. This ban was no minor issue. SalMar’s

   2012 annual report, released in early 2013 while SalMar and Lerøy were meeting to discuss

   territorial divisions in Western Europe, makes clear how important the Russian market was to their

   business: “Russia, which was SalMar’s third largest market, imported by itself around 5 per cent

   of SalMar’s 2012 volumes.”46 In fact, “[v]olume growth in Russia totaled 26 per cent.”47

              124.   Lerøy’s public-facing reports from this same time period confirm that Defendants

   recognized the growing importance of the Russian market to Norwegian salmon and therefore to

   Defendants’ financial health:

                           Lerøy’s 2012 fourth quarter financial report admitted:
                            “Russia now represents a large and growing market for
                            Atlantic salmon and salmon trout. Admission to this market
                            is an important factor for the Group and the general demand
                            for salmon and salmon trout.”48

                           Lerøy’s 2012 Annual Report, dated March 21, 2013,
                            similarly recognized that the “markets showing the greatest
                            growth are currently Japan with 38% and Russia with
                            36%.”49

              125.




              126.




   46
      SalMar Annual Report 2012, at 50-51.
   47
      Id. at 50.
   48
      https://www.leroyseafood.com/globalassets/02-
   documents/rapporter/kvartalsrapporter/q42012.pdf (last accessed March 1, 2021).
   49
      https://www.leroyseafood.com/globalassets/02-documents/english/reports/annual-
   reports/annual-report-2012.pdf (last accessed March 1, 2021).


   559712.4                                     37
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 41 of 134




              127.



                Russia announced that its ban on Norwegian salmon would take effect in 2014.

              128.   That news not only did not deter Defendants, it in fact provided an early acid test

   of the strength of Defendants’ cartel. The Russian government had removed its consumer demand

   for Norwegian salmon. But salmon producers have little ability to change supply in the short run.

   The Russian embargo posed the challenge to Defendants of keeping prices steady even as other

   potential buyers should have been able to take advantage of the resulting glut of supply, which

   should have resulted in lower prices. Yet prices did not decrease. Defendants succeeded in

   implementing coordinated policies to maintain price.

              129.




              130.




   559712.4                                      38
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 42 of 134




              131.




              132.




              133.



              134.




              135.




   559712.4                          39
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 43 of 134




              136.




              137.

              138.   On August 6, 2014, Russia banned the import of Norwegian salmon. The ban was

   extended in June 2015. The impact of this ban was substantial, eliminating 10 percent of Norway’s

   salmon market. The industry publication Intrafish later calculated the losses to be as much as $2.3

   billion. More than three years after the ban was imposed, Russia’s ambassador to Norway indicated

   that “[f]rom an economic point of view, Norway lost a billion dollars from the fish trade with

   Russia. There were attempts from Oslo to find new markets, great hopes were associated with

   China, but the Russian market was not replaced.”50

              139.   Through cooperation and coordination, including, as described above, however,

   Defendants were able to maintain and even increase salmon prices after the ban was announced in

   2014, and then again in 2015 when it was extended, as reflected in the chart below:51




   50
      https://www.intrafish.com/marketplace/1673343/norways-seafood-firms-have-lost-nearly-usd-
   3-billion-since-russian-ban (last accessed February 18, 2021) (emphasis added).
   51
      https://ml.globenewswire.com/Resource/Download/1766f220-c83b-499a-a46e-3941577e038b
   (last accessed April 7, 2021).


   559712.4                                    40
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 44 of 134




              140.




              141.   After the Norwegian Seafood Council discussion, each Defendant downplayed the

   impact of the Russian ban on it individually and on the market generally.




   559712.4                                    41
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 45 of 134




              142.   On August 20, 2014, Lerøy issued its Second Quarter 2014 financials, and

   addressed the Russian ban on Norwegian salmon, suggesting its impact would be only short-term

   for Lerøy, as follows:52

              (a)    About Risks and Uncertainties, Lerøy stated:

                     Norwegian fish farming and the fish processing industry in Norway
                     and the EU have a history of exposure to the risk represented by the
                     constant threat of long-term political trade barriers imposed by the
                     European Commission. It is also a fact that Russia has increasingly
                     become a major market for Atlantic salmon and salmon trout. The
                     political trade barriers now imposed on Norwegian seafood to
                     Russia are an embodiment of political risk for the industry. This
                     new situation represents a short-term obstacle to the Group's
                     marketing goals. However, the market for high-quality seafood is
                     global and is experiencing strong growth, and this provides grounds
                     for an optimistic outlook, indicating that the Group has the perfect
                     position for sustaining a positive development. (Emphasis added.)

              (b)    For example, about the Market Situation and Outlook, Lerøy stated:

                     In previous interim reports, the Group has underlined the risk
                     represented by political trade barriers. Russia introduced a ban on
                     the import of Norwegian salmon and trout on 7 August 2014. Russia
                     is one of the most important markets globally for salmon and trout.
                     The ban represents a short-term challenge for the Norwegian
                     seafood industry, as it does for the industry in Russia. The Group is
                     working hard to increase sales to alternative markets. Despite this,
                     the new situation in Russia will undoubtedly have an impact on
                     Lerøy’s earnings when compared with earnings generated before
                     the ban was introduced. At the time of writing, it remains difficult
                     to precisely predict the consequences of the ban. (Emphasis added.)

              143.   On August 25, 2014, SalMar issued its second quarter report on its financial results.

   It, too, spoke to the claimed price impact of the Russian ban on Norwegian salmon, stating:53

                     [S]almon prices have, historically, proved highly volatile, with
                     major fluctuations occurring within relatively short intervals. The
                     most recent changes in the political climate with respect to
                     international trade with Russia could have a significant short-term

   52
      https://www.leroyseafood.com/globalassets/02-documents/english/reports/quarterly-
   reports/q2-2014-report.pdf (last accessed March 2, 2021).
   53
      http://hugin.info/138695/R/1850975/646434.pdf (last accessed April 7, 2021).


   559712.4                                       42
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 46 of 134




                     impact on the market balance. With a high proportion of output
                     destined for the spot market, changes in price will have an
                     immediate effect on the company’s earnings.

              144.   SalMar’s second quarter report also discussed its declining presence in France:54

                     Exports of Norwegian salmon to France continued to fall in the
                     second quarter, with the total volume ending at 32,500 tonnes. This
                     corresponds to a fall of 9 per cent compared with the second quarter
                     last year.

              145.



              146.   On August 28, 2014, Mowi issued its second quarter financial statements, and

   described in its Market Overview, the Russian ban on Norwegian salmon, stating:55

                     The development in Russia continued to be weak in the quarter.
                     Please note that the ongoing sanctions imposed by Russia were
                     introduces after the end of the quarter. Over the last twelve months,
                     Russia constituted about 7% of the global market for Atlantic
                     salmon. The sanctions are anticipated to impact the traditional
                     trade patterns for producing regions. [Emphasis added.]

              147.   In its Q2 2014 Presentation of its quarterly results, Mowi described the effect of the

   Russian ban as creating “short term market turbulence.”56

              148.   Noting that Russia’s consumption of salmon constituted 100,000 tons from Norway

   and the UK, Mowi described the immediate versus future impact of the Russian ban on prices for

   salmon, stating:57

                     The situation is putting the industries logistical and marketing skills
                     to a serious test in the short term, as spot price have dropped to a
                     level of around NOK 30. However, the forward market for the
                     fourth quarter 2014 and 2015 remains strong, with price of NOK
                     39 and NOK 41 respectively. [Emphasis added.]


   54
      Id.
   55
      http://hugin.info/209/R/1851306/646617.pdf (last accessed Feb. 16, 2021).
   56
      Id.
   57
      Id.


   559712.4                                        43
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 47 of 134




              149.   Of course, the impact of the Russian ban was muted due to the cooperation and

   agreements between and among the Defendants. As Cermaq candidly noted in its Integrated Report

   2014:58

                     Operationally we had our best year ever in our Norwegian
                     operations, despite the significant challenges in the marketplace
                     following the Russian import embargo for the last five months of
                     the year.

                                                    ***

                     For the salmon business, however, I firmly believe that the global
                     demand growth will continue, and probably even faster than before
                     in certain countries.

                     From what I can understand, we cannot expect that Russia will
                     rebound as a significant market for salmon in the near future.
                     Still, there are ample opportunities to compensate for this, both
                     through growth in existing markets and development of new.
                     Therefore market access is not a significant limiting factor, neither
                     for Cermaq nor for the industry as such. [Emphasis added.]

              150.




              151.




   58
      https://www.cermaq.com/assets/Global/PDFs-sustainability/cermaq-integrated-report-2014.pdf
   (last accessed March 1, 2021).


   559712.4                                       44
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 48 of 134




              152.




              153.




              154.




         D.      Defendants’ Direct Communications Must Be Viewed in The Context of the
                 Culture of Cooperation Fostered Within the Norwegian Salmon Industry.

              155.   Defendants created opportunities to meet and speak with each other in seemingly

   benign settings. The industry is already small and tight-knit. Mowi, for example, has several

   former Lerøy executives in its senior ranks, including a member of Lerøy’s founding family, Ole

   Eirik Lerøy, who left the family company following a 2008 takeover. His younger brother, Knut

   Hallvard Lerøy, remains in the senior ranks of Lerøy.59 SalMar and Lerøy collaborate through the

   SSF joint venture. But Defendants added to their opportunities to communicate through their


   59
        https://salmonbusiness.com/leroy-this-is-were-it-all-started/ (last accessed Feb. 18, 2021)


   559712.4                                       45
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 49 of 134




   membership in trade associations, some of which they founded themselves, most notably,

   Norwegian Seafood Council; and National Atlantic Seafood Forum; Norwegian Seafood

   Federation; International Salmon Farmers’ Association; and Global Salmon Initiative.

              156.   Through these trade associations, Defendants discussed or had access to sensitive

   market and pricing information, and have had private opportunities to reach cooperative

   agreements, rather than engage in competitive conduct.

   Global Salmon Initiative

              157.   Defendants’ commitment to cooperation is also reflected in the activities of the

   Global Salmon Initiative (“GSI”). The original members of the GSI included Mowi, Grieg, Lerøy,

   and SalMar. Aarskog, the former CEO of Mowi, came up with the idea for the GSI in 2012—

   contemporaneous with the creation of the NQSalmon Index—and Aarskog was GSI’s Co-Chair.

   As explained on GSI’s website:60

                     In 2012, a small group of CEOs from salmon farming companies
                     from Norway, Chile and Scotland attended a talk about improving
                     environmental reputation. Inspired by stories from other sectors,
                     these CEOs decided to continue the discussions and look at ways
                     they could break down barriers to environmental improvement in
                     the salmon aquaculture sector.

                     They quickly realized that when one company performs poorly, it
                     harms the reputation of all. It became clear that instead of using
                     environmental performance as a means of competition, they would
                     secure greater advantages and economic success by working
                     together to lift the performance of the sector as a whole.

                     The GSI was launched in August 2013. Now with 13 members, with
                     operations covering 8 countries – Australia, Canada, Chile, Faroe
                     Islands, Ireland, New Zealand, Norway, and the United Kingdom
                     the group represents approximately 50% of the global farmed
                     salmon sector.




   60
        https://globalsalmoninitiative.org/en/about-us/ (last accessed March 1, 2021).


   559712.4                                      46
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 50 of 134




              158.   Marine Harvest co-founded the GSI with other leading farm salmon companies.

   Other members included Defendants SalMar, Grieg, Lerøy, and Cermaq. All five of the defendant

   groups were represented within GSI.

              159.   In 2014, GSI represented 70% of the salmon industry.

              160.   The GSI explicitly referred to its activities as “precompetitive collaboration.” The

   closer cooperation of Defendants (particularly their executives) through the GSI strengthened the

   substantial intercompetitor relationships that already existed and allowed Defendants to

   successfully implement the anticompetitive conduct alleged herein. Aarskog of Mowi is on record

   as stating that the efforts of the GSI could be utilized as a means of increasing prices.

              161.   In July 2020, Mowi, which had created and championed the GSI for over seven

   years, suddenly abandoned it in the wake of the ongoing antitrust investigations on two continents.

   Norwegian Seafood Council

              162.   The Norwegian Seafood Council (“NSC”), which is based in Tromsø, Norway, has

   offices in 12 countries (including an office in Boston) and bills itself as “the industry’s main source

   for market insight based on statistics, trade information, consumption and consumer insight.”

              163.   The NSC licenses the “Seafood From Norway” trademark utilized by Norwegian

   seafood producer-exporters. The NSC conducts a co-funded “Joint Marketing Program” that

   utilizes this trademark.

              164.   The NSC utilizes “advisory groups” that meet periodically and give it input and

   opinions regarding its work; among the members of such groups are Knut Hallvard Lerøy of Lerøy

   (and brother of now-chairman of Mowi’s board, Ole-Eirik Lerøy), Witzøe of SalMar, Arne Aarhus

   of Sjór, and Erik Holvik of Mowi. As explained in detail below, the data analytics firm SAS Data

   Management (“SAS”) has created a database and analytical tools for the NSC that allow industry




   559712.4                                       47
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 51 of 134




   members to share current individualized competitor data, including price data. With NQSalmon

   acting as a global spot price, and a reference for other pricing, the cartel needed only to have

   confidence that its members were not discounting from the spot price in their individual contracts.

   Business analytics exchanged through this and other trade groups allowed the cartel to monitor

   pricing to ensure that the collusively set spot price translated smoothly to higher contract prices.

              165.   In addition to Defendants’ participation in the NSC as members, NSC Management

   and Board of Directors include current and former representatives of Lerøy and Nova Sea, a

   subsidiary of Mowi.

              166.   SAS Data Management Customer Stories page describes the NSC:61

                     Sensitive market insight

                     The Norwegian Seafood Council employs around 17 people to work
                     on analysis and reporting on a daily basis. The analysis department
                     has recently set up a new database to give businesses access to
                     sensitive market statistics, including an overview of their own
                     market shares and a comparison of their prices with those of
                     competitors.

                                                    ***

                     The Norwegian Seafood Council works to increase the value and
                     reputation of Norwegian seafood. Every year, 500 marketing
                     projects are conducted in at least 25 different markets. The
                     Council’s customers are Norwegian seafood players such as fish
                     exporters and the authorities.

              167.   On that same page, Jan Ståle Lauritzen, Data Warehouse Manager at the Norwegian

   Seafood Council is quoted, stating: “We [Norwegian Seafood Council] compile the statistics and




   61
     https://www.sas.com/no_no/customers/norwegian-seafood-council.html (last accessed January
   27, 2021).


   559712.4                                      48
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 52 of 134




   give exporters decision-making tools relating to price, product, trends and needs in the countries

   where they want to establish a presence.”62

              168.   The NSC published an article on its use of SAS Data Management. In that article,

   the authors on behalf of the NSC, wrote:63

                     The Norwegian seafood council (NSC) works together with the
                     Norwegian fisheries and aquaculture industries to develop markets
                     for Norwegian seafood. … Our activities focus on three main areas:
                     marketing, communication and risk management and market
                     insight. NSC is the industry’s main source for market insight based
                     on statistics like trade information, consumption figures and
                     consumer insight.

              169.   The article also discussed how the NSC uses the SAS Data Management system to

   develop and share “Seafood Insight,” stating:64

                     Almost all seafood information can be put in to numbers; from the
                     weekly export price of fresh salmon, to the preference for a product
                     in a certain demographic group of customers.

                     … All of our data is now gathered in a platform which we call
                     “Seafood Insight”. Seafood Insight gathers all of the available
                     market information data in SAS Visual Analytics Designer - based
                     reports available in the SAS Information Delivery Portal to be
                     further distributed to the Norwegian seafood industry.

              170.   Egil Ove Sundheim, director of NSC, attended the Global Seafood Market

   Conference on January 27, 2015 and led the Global Pelagics Panel with others including a Business

   Development representative of Ulner Barry. The conference also provided a reception for

   attendees at the conclusion of the first day’s events.


   62
      https://www.sas.com/no_no/customers/norwegian-seafood-council.html (last accessed January
   27, 2021).
   63
      Kia Uuskartano, Tor Erik Somby, Norwegian seafood council, “A Sea of Data—Gaining
   Competitive Advantage by Creating a Portal of Seafood Insights in SAS® Visual Analytics
   Designer and SAS® Information Delivery Portal,” (Paper 9120-2016), available at
   https://support.sas.com/resources/papers/proceedings16/9120-2016.pdf. (last accessed Jan. 27,
   2021).
   64
      Id.


   559712.4                                      49
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 53 of 134




              171.   Agribusiness data-analytics enterprises similar to SAS Data Management have

   been at the heart of an increasing number of antitrust cases in the agricultural sector. The data they

   compile and distribute can be used by major producers to monitor one another’s production and to

   control supply and ultimately price. In the United States, the use of agribusiness data analytics has

   facilitated the perpetuation of major antitrust conspiracies in the broiler chicken market (resulting

   in 10 federal criminal indictments, one federal guilty plea, and over $300 million in civil

   settlements thus far), pork (resulting in over $57 million in civil settlements thus far), and poultry

   worker compensation in the chicken and turkey markets (complaint proceeded past motion to

   dismiss on March 10, 2021 in the District of Maryland alleging information sharing through Agri

   Stats and accounting firm WMS & Company, Inc.).

              172.



              173.




                                                                                    See generally supra

   ¶¶ 121-154 (discussing Russian ban and Defendants’ response and coordinated activity).

   National Atlantic Seafood Forum

              174.   “The North Atlantic Seafood Forum is the world’s largest seafood business

   conference, and a leading executive meeting place for the seafood industry.”65




   65
     https://prod.dfox.com/public/images/0000438021/000/080/0000804137.pdf (last accessed
   February 17, 2021).


   559712.4                                     50
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 54 of 134




              175.   The North Atlantic Seafood Forum (“NASF”) holds a three-day conference

   annually in March. Originally held in Oslo, since 2011, the NASF has held the conference in

   Bergen.

              176.   The program for the 2015 NASF conference highlighted social events, noting:

                     The NASF meeting place consists of many different arenas for
                     meeting the delegates in an unstressed atmosphere.

                     Take part in the NASF social programme and use these networking
                     opportunities.

              177.   The 2015 NASF conference scheduled networking opportunities throughout the

   day, scheduled dinner and cocktails, and also provided invitation only executive meetings and a

   Speakers’ VIP Reception.

              178.   Defendants’ representatives attended this conference, and in Mowi’s case, its

   Chairman, Ole Eirik Lerøy (not to be confused with his little brother Knut Hallvard Lerøy, a

   current Lerøy executive)—as one of the global seafood industry captains—presented “The View

   from the Bridge.” SalMar’s CEO Nordhammer presented “Growth potential within existing

   licenses in Norway.” Per Grieg Jr. of Grieg Seafood presented “How solid is the basis for future

   growth in salmon farming,” and Aarskog, Mowi’s CEO presented “some thoughts” about Marine

   Harvest Group 5 years in the future, in 2020.66

              179.   Representatives of other trade associations through which Defendants

   communicated attended as well, notably NSF’s CEO Geir Ove Ystmark.




   66
      http://www.nor-seafood.com/Menu/Programme;
   https://prod.dfox.com/public/images/0000438021/000/080/0000804137.pdf (last accessed
   February 17, 2021).


   559712.4                                     51
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 55 of 134




              180.   Panel discussions topics also included “Global Salmon Supply, Market and Prices,”

   and “Salmon markets in Russia after the 2014 embargo – what’s next?”67

              181.   The 2016 NASF conference, held from March 1-3, 2016, followed a similar format

   to the 2015 conference, including scheduling networking opportunities throughout the day, dinner

   and cocktails, and an invitation only executive meetings and a Speakers’ VIP Reception.

              182.   The 2016 conference again offered a panel “Global Salmon Supply, Market and

   Prices,” that included a “½ day industry workshop - Expansion of global salmon trade and

   production.”68

              183.   Marine Harvest’s Ola Brattvoll addressed the “Outlook for global salmon demand,”

   and Aarskog presented a panel discussion on “Opportunities and challenges in the salmon market

   going forward.”69

              184.   Lerøy’s and SalMar’s CEOs (Henning Beltestad and Leif Inge Nordhammer,

   respectively), also attended and participated in panel discussions.

              185.

   Norwegian Seafood Federation (f/k/a “FHL”)

              186.   Another Norwegian industry group of note is the Norwegian Seafood Federation

   (“NSF”), in which the Norwegian Defendants are members. Its former Chairman was Ole-Eirik

   Lerøy, the Chairman of the Board of Mowi since 2010. The Deputy Managing Director of the NSF

   is Trond Davidsen.




   67
      http://www.nor-
   seafood.com/Menu/Programmehttps://prod.dfox.com/public/images/0000438021/000/080/00008
   04137.pdf (last accessed February 17, 2021).
   68
      https://prod.dfox.com/public/images/0000438021/000/084/0000846923.pdf (last accessed
   February 17, 2021).
   69
      Id.


   559712.4                                      52
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 56 of 134




              187.   Defendants Cermaq, Grieg, Lerøy, Marine Harvest, and SalMar are each members

   of NSF.

              188.   Benefits of membership in the Norwegian Seafood Federation include the

   Federation acting as the industry’s representative in a number of councils and committees and

   providing opportunities for industry members to meet. For the two years prior to 2014, NSF has

   arranged year end working dinners bringing together the leaders of the largest Norwegian salmon

   companies.



              189.   They evidently availed themselves of opportunities to meet with other NSF

   members.




   International Salmon Farmers’ Association

              190.   The International Salmon Farmers’ Association (“IFSA”) describes itself as “an

   umbrella organization comprised of national and regional associations from around the world.”

   The NASF is one of those associations.70

              191.   Trond Davidsen holds executive positions at both the IFSA and the NASF.

   Davidsen serves as the Deputy Managing Director of the Norwegian Seafood Federation while

   helming the IFSA as its President.

   Other Meetings



   70
        See http://www.salmonfarming.org/who-we-are/overview/ (last accessed January 27, 2021).


   559712.4                                     53
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 57 of 134




              192.   In 2016 the industry held a “record breaking” Aquaculture & Cold Harvest

   Conference, in St. John’s, Canada.71 Attendance included over 400 delegates attending from more

   than 20 countries. Mark Lane, Executive Director of the Newfoundland Aquaculture Industry

   Association, projected this to be the largest aquaculture conference in Canadian history based on

   advanced registration for the conference.

              193.   Trond Davidsen was the keynote speaker on day two of the Conference. Davidsen’s

   speech, entitled “Producing Healthy Sustainable Food for the World,” noted the recent industry

   switch from competition to cooperation:72

                     I was part of the trade disputes since mid 1990’s and I can still
                     remember how the parties in the processes were able to also take
                     care of the personal relations across the borders. We had days over
                     in Europe where the Scots, the Irish and the Norwegians had been
                     in tough meetings with the European Commission in daytime,
                     before we all went out for dinner in the evening and having an
                     enjoyable time together. Some were actually really good friends,
                     spending their holidays together. And these good relations made
                     it much easier to shift focus and work together when the trade
                     wars ended.

                                                       ***

                     We have without doubt moved from battling each other in trade
                     wars to cooperating and finding solutions on common
                     challenges to feeding a growing world population – such as sea lice,
                     feed resources, technology and knowledge in general.

                     Of course, a general good market situation has removed some of the
                     stress in the salmon industry. But it seems also to be a fact that a
                     continuously increasing cross border activity in the industry has
                     moved the whole industry into a new way of thinking. We had cross
                     border activities in the past as well, with Norwegian salmon
                     companies involved in operations in Scotland, Ireland and the US.

                     However, the way the salmon business has developed in the last
                     years – with a vast increase in cross border ownership and operations

   71
      https://www.yumpu.com/en/document/read/55947640/aquaculture-canada-and-cold-harvest-
   conference-program-2016, at page 44.
   72
      http://www.salmonfarming.org/producing-healthy-sustainable-food-for-the-world/


   559712.4                                       54
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 58 of 134




                     – will probably decrease the risk of any battles between the
                     producing countries in the future. I am convinced that the increased
                     business integration strengthens the whole industry, improves our
                     operations and makes us even more suited to produce healthy and
                     valuable products to a growing population.

                                                       ***

                     I know for sure that all parties involved in the salmon business agree
                     that the potential for further growth is tremendous – and that we
                     need to develop our industry to meet the global demand rather than
                     fight each other. (Emphasis added.)

              194.   Davidsen’s reference to “trade wars” or “battles” or “fight[ing]” in this speech are

   code words for price competition. As explained below, salmon is a commodity product. The way

   producers can compete with respect to the sale of such a commodity product is on the dimension

   of price. But as can be seen from the foregoing discussion of meetings among Defendants’ top

   executives, Davidsen’s remarks accurately reflected that the “cooperation” among ostensible

   competitors was not limited to merely combatting sea lice, discussing feed resources, or talking

   about technology. Indeed, in 2018 Aarskog encouraged Mowi’s competitors in Chile to embrace

   additional environmental compliance measures as cover to increase salmon prices and specifically

   EBIT per kilo of salmon produced.

              195.   Expanding on the need for industry cooperation, Davidsen explained in his 2016

   keynote address:

                     Geir Molvik, the CEO of Cermaq, “was very clear on the strength
                     of cooperation when he was interviewed by a Norwegian newspaper
                     two weeks ago. ‘Success criteria number 1 in our industry is the
                     ability to cooperate and have a lack of secrets. As an example, it is
                     a unique situation when we arrange a cleanerfish seminar with more
                     than 350 participants and person after person enter the scene-
                     sharing experiences and failures, without any filter. This brings the
                     industry further.’




   559712.4                                       55
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 59 of 134




              196.   Defendants would also meet at other conference such as those run by the Global

   Aquaculture Alliance, an organization dedicated to promoting responsible aquaculture practices

   and feeding the world through responsible and sustainable aquaculture.

        E.       During the Class Period, Defendants Engaged in Parallel Pricing Behavior
                 Resulting in Record Profitability.

              197.   The effect of Defendants’ anticompetitive conduct is apparent
                                             73




              198.




                                                                                          74




   73
     Not all Defendants produced pricing data and those that did (Mowi, Sjór, and Lerøy) did not
   produce transactional-level pricing.
   74




   559712.4                                       56
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 60 of 134




   559712.4                          57
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 61 of 134




              199.    By manipulating the NQSalmon index and using that index to set prices,

   Defendants were able to reap record profits to the detriment of Plaintiffs and their fellow class

   members. Mowi reported that its EBIT levels nearly doubled since the creation of the NQSalmon

   index:75


                                              MOWI EBIT
           $900.00

           $800.00

           $700.00

           $600.00

           $500.00

           $400.00

           $300.00

           $200.00

           $100.00

              $0.00
                         2013          2014           2015           2016           2017



   75
        http://hugin.info/209/R/2177429/840178.pdf (page 30) (last accessed February 8, 2021).


   559712.4                                     58
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 62 of 134




              200.   Grieg similarly reported that its EBIT per kg gutted weight of fish (in Norwegian

   Kroner) has increased during the course of the conspiracy. According to Grieg’s 2017 Annual

   Report, its EBIT was 0.7 Kroner/kg in 2015, 18.0 Kroner/kg in 2016, and 14.4 Kroners/kg in 2017.

   Grieg’s Q4 2018 Quarterly Report reports an EBIT per kg (in Norwegian Kroner) of 14.72 for

   2018.

              201.   Lerøy has also experienced substantial increases in EBIT/kg (measured in

   Norwegian Kroner), increasing from 8.8 Kroner in 2015 to 18.9 Kroner in 2016, and 23.6 Kroner

   in 2017. In 2018, Lerøy’s EBIT/kg was 19.6.

              202.   Beginning in 2013 (the year the NQSalmon index went live), SalMar repeatedly

   reported that high salmon prices resulted in record profits. In its 2013 annual report, SalMar

   reported that “2013 was another record year for SalMar. The combination of higher harvested

   volumes and high salmon prices boosted the Group’s overall revenues to NOK 6.25 billion, while

   operating profit came to NOK 1.26 billion.”76 The next year, SalMar reported “another record

   year” that was “[o]nce again . . . a combination of a higher harvested volume and higher salmon

   prices.”77 SalMar’s operating profits increased to NOK 1.88 billion. In 2015, SalMar “posted very

   strong results” resulting from “good salmon prices [that] led to higher sales revenues.”78 In 2016,

   it stated that its “financial value creation reached a level never previously achieved” and reported

   a net profit of NOK 2,561 billion.”79 Finally, SalMar again reported “record high” financial results

   with a net profit of NOK 2,3 billion, which reflected “high salmon prices and good profitability .

   . . in the entire industry.”80



   76
      https://hugin.info/138695/R/1781477/609511.pdf (last accessed February 17, 2021).
   77
      https://hugin.info/138695/R/1917403/685882.pdf (last accessed February 17, 2021).
   78
      https://hugin.info/138695/R/2008391/742845.pdf (last accessed February 17, 2021).
   79
      https://hugin.info/138695/R/2099113/799618.pdf (last accessed February 17, 2021).
   80
      https://hugin.info/138695/R/2188425/846513.pdf (last accessed February 17, 2021).


   559712.4                                      59
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 63 of 134




              203.   Cermaq also repeatedly reported record earnings from high salmon prices in the

   years following implementation of the NQSalmon index. In 2013, the year the NQSalmon index

   went live, Cermaq stated that its operating revenues increased 57 percent. Cermaq attributed this

   to “a surge in market prices for all salmonid species during the year, in particular in the second

   half.” 81 The following year, Cermaq stated that it had its “best year ever in [its] Norwegian

   operations,” despite the challenges posed by the Russian ban.82 In 2015, Cermaq reported a growth

   in operating revenues that resulted “mainly from higher market prices in the European market

   combined with a positive impact from the weak NOK.” 83 Finally, in 2016, Cermaq Norway

   “delivered its best annual EBIT result ever,” which it attributed to “[l]imited global supply and

   market prices at record high levels.” 84 The stock prices of Mowi, Grieg, SalMar, and Lerøy have

   also all risen dramatically since early 2013.

              204.   The parallel pricing and record profits that Defendants reported during the class

   period are further indication of their anticompetitive conduct.

              F.     Defendants’ Pricing Behavior Is Not Justified By Cost Factors.

              205.   From the start of the Class Period, with the change in spot price index from NOS

   to NQSalmon, the price Defendants extracted from their products rose dramatically. The following

   chart shows the clear difference in pre-Class Period and Class Period pricing. The shading reflects

   the Class Period, and the red vertical line reflects the raids that publicly revealed the European

   Union cartel investigation:


   81
      https://www.cermaq.com/assets/Global/PDFs-
   sustainability/Cermaq_Annual_Report_2013_web.pdf (last accessed February 17, 2021).
   82
      https://www.cermaq.com/assets/Global/PDFs-sustainability/cermaq-integrated-report-2014.pdf
   (last accessed February 16, 2021).
   83
      https://www.nsd.no/polsys/data/filer/aarsmeldinger/AE_2015_19821.pdf (last accessed
   February 17, 2021).
   84
      https://www.nsd.no/polsys/data/filer/aarsmeldinger/AE_2016_19821.pdf (last accessed
   February 8, 2021).


   559712.4                                        60
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 64 of 134




              206.   Defendants have asserted that cost increases justify their price increases, but their

   own data disproves that purported justification. For example, the following chart from Mowi

   indicates that the “cost in box” of producing salmon (per kilogram) has increased approximately

   half of one Euro (or less) during the Class Period.85




   85
        See http://hugin.info/209/R/2177429/840178.pdf at 246 (last accessed February 8, 2021).


   559712.4                                       61
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 65 of 134




              207.   Defendants’ cost in box per kilogram increased modestly, if at all, each year, and

   only approximately 26% from the start of the Class Period through the EU raids. This is consistent

   with the relatively level pattern of the older NOS index. However, with the introduction of the

   easily-manipulated NQSalmon index, prices spiked and remained much higher, even in the

   absence of a large cost increase.

              208.   The biggest single production cost for producers of farmed salmon is feed. As

   Mowi notes in its 2018 Handbook, “[h]istorically, the two most important ingredients in fish feed

   have been fish meal and fish oil. The use of these two marine raw materials in feed production has

   been reduced in favour of ingredients such as soy, sunflower, wheat, corn, beans, peas, poultry by-

   products (in Chile and Canada) and rapeseed oil. This substitution is mainly due to heavy

   constraints on the availability of fish meal and fish oil.”86 The following chart from that Handbook,

   however, shows that these feed components either stabilized or declined in the period since mid-

   2015, and do not explain the price increase over the Class Period, which has been shaded in gray.87




   86
      See http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-
   handbook.pdf, at 62 (last accessed February 17, 2021).
   87
      Id. at 57.


   559712.4                                      62
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 66 of 134




              209.   As the foregoing charts reflect, the price increases for salmon, viewed in relation to

   production costs, represent a structural break from past practices. Indeed, in prior periods, the

   Norwegian farmed salmon industry has been accused of dumping their product overseas at

   unreasonably low prices.

              210.   Nor can it reasonably be claimed that increased demand caused prices to increase.

   The Russian import ban eliminated 10 percent of Norway’s salmon, causing $2.4 billion in losses.

   But, according to Mowi’s 2018 investor handbook, the planning cycle for a given year of a fish

   takes place many years in advance, making it impossible for producers to adjust supply on short

   notice. Yet despite the supply of salmon remaining the same and demand dropping precipitously,

   Defendants were able to conspire with one another to increase prices beyond what they

   experienced before the Russian import ban.

        G.       The Structures and Characteristics of the Market for Salmon Support the
                 Existence of a Collusive Restraint.

              211.   The structure and other characteristics of the market for farm-raised salmon make

   collusion both particularly attractive to Defendants and particularly likely to succeed.

              212.   The DOJ has explained that collusion is likely to incur in industries that contain

   some or all of the following factors:88

                     Collusion is more likely to occur if there are few sellers. The fewer
                     the number of sellers, the easier it is for them to get together and
                     agree on prices, bids, customers, or territories. Collusion may also
                     occur when the number of firms is fairly large, but there is a small
                     group of major sellers and the rest are "fringe" sellers who control
                     only a small fraction of the market.

                     The probability of collusion increases if other products cannot easily
                     be substituted for the product in question or if there are restrictive
                     specifications for the product being procured.


   88
     https://www.justice.gov/atr/price-fixing-bid-rigging-and-market-allocation-schemes (last
   accessed February 17, 2021).


   559712.4                                       63
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 67 of 134




                     The more standardized a product is, the easier it is for competing
                     firms to reach agreement on a common price structure. It is much
                     harder to agree on other forms of competition, such as design,
                     features, quality, or service.

                     Repetitive purchases may increase the chance of collusion, as the
                     vendors may become familiar with other bidders and future
                     contracts provide the opportunity for competitors to share the work.

                     Collusion is more likely if the competitors know each other well
                     through social connections, trade associations, legitimate business
                     contacts, or shifting employment from one company to another.

                     Bidders who congregate in the same building or town to submit their
                     bids have an easy opportunity for last-minute communications.

              213.   These factors are all present here. The farmed salmon industry is dominated by a

   few top producers and is composed of a commodity product that is not substitutable with other

   forms of salmon. Defendants had numerous opportunities to collude with one another through

   trade associations and meetings. They are also headquartered in Bergen, Norway, and employees

   regularly move from one company to one another.

                     1.     Industry Concentration Facilitates Collusion.

              214.   A highly concentrated market is more susceptible to collusion and other

   anticompetitive practices than less concentrated markets.

              215.   Here, there has been significant (and rapid) consolidation of salmon farming

   operations around the globe in recent years, as Mowi reports:89




   89
     See http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-
   handbook.pdf, at 37 (last accessed February 17, 2021).


   559712.4                                      64
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 68 of 134




              216.   The Norwegian Defendants dominate this market, again as shown by Mowi’s own

   figures:90




   90
     See http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-
   handbook.pdf, at 36 (last accessed January 26, 2021).


   559712.4                                    65
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 69 of 134




              217.   The consolidation in the salmon market is further amplified by the fact that, as

   alleged above, Mowi had substantial control over Grieg and possessed a significant ownership

   interest in Nova Sea.

              218.   SalMar and Lerøy are also joint owners of SSF, a fact that also is conducive to

   collusion. The DOJ and FTC have explained:91

                     [M]arketing collaborations may involve agreements on price,
                     output, or other competitively significant variables, or on the use of
                     competitively significant assets, such as an extensive distribution
                     network, that can result in anticompetitive harm. Such agreements
                     can create or increase market power or facilitate its exercise by
                     limiting independent decision making; by combining in the
                     collaboration, or in certain participants, control over competitively
                     significant assets or decisions about competitively significant
                     variables that otherwise would be controlled independently; or by
                     combining financial interests in ways that undermine incentives to
                     compete independently. For example, joint promotion might reduce
                     or eliminate comparative advertising, thus harming competition by
                     restricting information to consumers on price and other
                     competitively significant variables.

                     2.     Barriers to New Entry Are High.

              219.   A collusive arrangement that raises product prices above competitive levels would,

   under basic economic principles, attract new entrants seeking to benefit from the supracompetitive

   pricing. When, however, there are significant barriers to entry, new entrants are much less likely

   to enter the market. The market for farming salmon has high barriers to entry.

              220.   The production process for salmon is costly and complex. Mowi has diagrammed

   the process for breeding and growing farm-raised salmon as follows:92



   91
      https://www.ftc.gov/sites/default/files/documents/public_events/joint-venture-hearings-
   antitrust-guidelines-collaboration-among-competitors/ftcdojguidelines-2.pdf. The fact that
   SalMar and Leroy have referred to SSF as a joint venture is irrelevant to assessing its
   anticompetitive effect. Timken Roller Bearing Co. v. United States, 341 U.S. 593, 598 (1951)
   (last accessed February 17, 2021).
   92
      See https://www.mowi.com/product/seafood-value-chain/ (last accessed April 23, 2019).


   559712.4                                       66
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 70 of 134




              221.   A report commissioned by the European Union titled “Developing Innovative

   Market Orientated Prediction Toolbox to Strengthen the Economic Sustainability and

   Competitiveness of European Seafood on Local and Global markets” further depicts how

   salmon is processed93:




   93
     See European Union’s Horizon 2020 research and innovation program, “Deliverable No. 3.4 -
   Report on evaluation of industry dynamics opportunities and threats to industry.”


   559712.4                                   67
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 71 of 134




              222.   The lengthy and expensive process of producing farmed salmon operates as a

   substantial barrier to entry. The extensive capital required to enter the market weeds out many who

   would otherwise enter.

              223.   Mowi’s 2018 Investor’s Handbook notes that there are relatively few locations in

   the world that provide the right mix of oceanic conditions for salmon farming and a political

   environment willing to allow the practice. Moreover, even if new entry could occur in the right

   geographic location, no additional salmon supply could be brought on line in the short run:94




   94
     See http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-
   handbook.pdf, at 26 (last accessed February 17, 2021).


   559712.4                                     68
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 72 of 134




              224.   Mowi explains that “[i]n all salmon producing regions, the relevant authorities have

   a licensing regime in place. In order to operate a salmon farm, a license is the key prerequisite.

   The licenses constrain the maximum for each company and the industry as a whole.”95

              225.   Moreover, wild caught salmon cannot reasonably constrain prices for farm-raised

   salmon. National Public Radio summarized the breeding and cost advantages that farm-raised

   salmon have over wild caught salmon in an August 29, 2017 article:

                     Why Are        Atlantic    Salmon      Raised    In    The    Pacific
                     Northwest?

                     Atlantic salmon are not native to the Pacific Northwest. For years,
                     they have been bred to become easier to farm — they’re more
                     ‘highly domesticated,’ according to the Washington Department of
                     Fish and Wildlife. Most commercial fish farms raise Atlantic
                     salmon.

                     The WDFW says Atlantic salmon is a ‘favored species’ to farm in
                     cold marine waters because the species grows quickly and
                     consistently, is resistant to disease, and is something people like to
                     eat. Farmed Atlantic salmon are more docile than wild fish.

                     Atlantic salmon also have been bred to more ‘efficiently turn feed
                     into flesh,’ says Michael Rust, the science adviser for NOAA’s
                     office of aquaculture.

                     What used to cost several dollars per pound to grow, worldwide,
                     now costs about $1.25, Rust says. That makes for higher profits.

                     In the U.S., Washington and Maine are the two largest Atlantic
                     salmon producing states, but they’re small beans compared to
                     salmon farms in Canada, Norway and Chile. Atlantic salmon today,
                     Rust says, probably grow twice as fast as when aquaculture first
                     started. 96




   95
      See http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-
   handbook.pdf, at 69 (last accessed February 17, 2021).
   96
      See https://www.npr.org/sections/thesalt/2017/08/29/546803147/why-are-atlantic-salmon-
   being-farmed-in-the-northwest (last accessed February 17, 2021).


   559712.4                                       69
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 73 of 134




              226.   Wild caught salmon is generally twice as expensive per pound as farm-raised

   salmon.

                     3.      Farm-Raised Salmon Is a Commodity Product, and Prices Are
                             Correlated Across the Globe.

              227.   Mowi explains that salmon production is a “commodity” business: “As in most

   commodity industries, the producers of Atlantic salmon are experiencing large volatility in the

   price achieved for the product.”97 A report issued in 2018 by the European Union confirms this

   point:

                     The output of most salmonid aquaculture, and Atlantic salmon in
                     particular, is highly commoditi[z]ed i.e. there is little differentiation
                     between farms and competition is based purely on price. These
                     products, mostly head-on gutted fresh fish, serve as raw material for
                     further processing. In that situation, large enterprises which can
                     reduce costs of production through economies of scale and offer the
                     lowest price, have a competitive advantage.98

              228.   Commodity products are fungible and consumers and other purchasers have a

   variety of supply options which makes raising prices by any one supplier difficult in the absence

   of a conspiracy.

              229.   Furthermore, according to Grieg, salmon prices are linked across the globe, and the

   Defendants and others closely follow these prices. Mowi also recognizes that “price correlation

   across regional markets is generally strong for Atlantic salmon.”99 Mowi further explains that

   arbitrage between regions is one of the factors constraining prices for Atlantic salmon.

   Accordingly, fixing prices of salmon in one market will affect prices globally.



   97
      See http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-
   handbook.pdf, at 33 (last accessed February 17, 2021).
   98
      See European Union’s Horizon 2020 research and innovation program, “Deliverable No. 3.4 -
   Report on evaluation of industry dynamics opportunities and threats to industry,” at 4.
   99
      See http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-
   handbook.pdf, at 31 (last accessed February 17, 2021).


   559712.4                                         70
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 74 of 134




              230.   In fact, Mowi tracks the correlation of salmon prices globally in the normal course

   of its business. The company illustrates this graphically100:




              231.   This point was also recognized in a 2016 report issued by the Oslo Fish Pool (a

   salmon financial contracts exchange) and DNB Foods & Seafood (which is part of Norway’s

   largest financial services organization) titled “World market for salmon: pricing and

   currencies.”101 The report pointed out that Norwegian farmed salmon gate prices are “strongly




   100
      Id. at 33.
   101
      See http://fishpool.eu/wp-content/uploads/2016/04/final-dag.pdf (last accessed May 21,
   2019).


   559712.4                                      71
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 75 of 134




   linked” and that the collusion by Defendants on those Norwegian prices directly affected prices

   for farmed salmon raised elsewhere pursuant to the “law of one price.”102

              232.   Indeed, the 2016 report noted:103




              233.   The 2016 report further elaborates on the economic principle of the “law of one

   price” as it relates to the farm-raised salmon market in the Unites States:104




   102
       Mowi operates salmon farms in Chile, as well as Norway.
   103
       See http://fishpool.eu/wp-content/uploads/2016/04/final-dag.pdf (last accessed May 21,
   2019).
   104
       See id.


   559712.4                                      72
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 76 of 134




              234.   Additionally, while the U.S. imports some farm-raised salmon from Canada,

   U.S. demand far outstrips what Canada can supply, and the considerable shortfall is met by imports

   from Chile and Norway, all of which are directly affected by Defendants’ collusion on price.

                     4.     Norwegian Companies Dominate the Production of Farm-Raised
                            Salmon, and Defendants Are the Largest Global Producers

              235.   A January 3, 2018 article in salmonbusiness.com—an industry publication—tracks

   Norway’s dominance in the salmon industry:105




   105
      See https://salmonbusiness.com/norways-market-share-shrinking/ (last accessed February 17,
   2021).


   559712.4                                     73
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 77 of 134




                     5.     Farmed Salmon Production Is Highly Inelastic, and the Product is
                            Perishable

              236.   Mowi acknowledges that:

                     Due to the long production cycle and the short shelf life of the fresh
                     product (about 3 weeks), the spot price clears on the basis of the
                     overall price/quantity preference of customers. As salmon is
                     perishable and marketed fresh, all production in one period has to be
                     consumed in the same period. In the short term, the production level
                     is difficult and expensive to adjust as the planning/production cycle is
                     three years long. Therefore, the supplied quantity is very inelastic in
                     the short term, while demand also shifts according to the season. This
                     has a large effect on the price volatility in the market.106

              237.   Accordingly, in the absence of coordinated conduct among producers, Defendants

   are price-takers. They are unable to reduce supply in the short term to raise prices unilaterally, and

   they must sell during a very short window while their product is fit for human consumption. These




   106
      See http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-
   handbook.pdf, at 32 (last accessed February 17, 2021).


   559712.4                                        74
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 78 of 134




   market constraints make the market more susceptible to collusion than markets where goods are

   not perishable and production levels can be rapidly modulated.107

         H.      Defendants’ Manipulation of the NQSalmon Index Affected Prices in the United
                 States.

              238.   The United States is the second largest global market for salmon behind only the

   EU, as Mowi reports in the graphic reflected below:108




              239.   A December 12, 2018 article from the industry publication Intrafish further

   explains:

                     Salmon import volumes into the United States through October rose
                     10.5 percent, reaching 272,676 metric tons, according to new figures
                     released by the National Marine Fisheries Service (NMFS).



   107
       See 2017 Mowi Annual Report, http://hugin.info/209/R/2177429/840178.pdf, at 35
   (“Although the market price of salmon is established through supply and demand for the product,
   in the short term, salmon producers are expected to be price takers. The long production cycle
   and a short time window available for harvesting leave salmon farmers with limited flexibility to
   manage their short-term supply.”) (last accessed February 8, 2021).
   108
       See http://hugin.info/209/R/2234685/879436.pdf (last accessed May 21, 2019).


   559712.4                                      75
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 79 of 134




                     The value of Atlantic salmon imports rose as well, by 9.5 percent,
                     to reach $2.9 billion (€2.6 billion), up from $2.6 billion (€2.3 billion)
                     during the same period last year.109

              240.   Because the Norwegian parent entities exercised substantial control over United

   States prices, their anticompetitive conduct had considerable effect on United States sales.

              241.




              242.




              243.




   109
       See https://www.intrafish.com/marketplace/1654239/us-imports-of-fresh-salmon-fillets-spike
   (last accessed February 18, 2021).


   559712.4                                         76
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 80 of 134




              244.




              245.




              246.   Defendants’ control of their subsidiaries’ prices made perfect sense for them.

   Without imposing these price controls, Defendants would lose out on a substantial portion of their

   profits from their anticompetitive conduct. Defendants would have reduced the value of their

   product worldwide if they let their United States subsidiaries charge lower prices. Recognizing

   this, they took several steps to ensure they had final approval over United States sales and pricing.

              247.   It is well recognized that in a multi-level chain of distribution, such as exists here,

   an overcharge is felt throughout the chain of distribution. As noted antitrust scholar Professor




   559712.4                                        77
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 81 of 134




   Herbert Hovenkamp stated in his treatise Federal Antitrust Policy, The Law of Competition and

   Its Practice 564 (1994):

                     A monopoly overcharge at the top of a distribution chain generally
                     results in higher prices at every level below. For example, if
                     production of aluminum is monopolized or cartelized, fabricators of
                     aluminum cookware will pay higher prices for aluminum. In most
                     cases they will absorb part of these increased costs themselves and
                     pass part along to cookware wholesalers. The wholesalers will
                     charge higher prices to the retail stores, and the stores will do it once
                     again to retail consumers. Every person at every stage in the chain
                     likely will be poorer as a result of the monopoly price at the top.

                     Theoretically, one can calculate the percentage of any overcharge
                     that a firm at one distributional level will pass on to those at the next
                     level.

              248.   Similarly, Professor Jeffrey K. MacKie-Mason has stated, it is “well known in

   economic theory and practice, [that] at least some of the overcharge will be passed on by

   distributors to end consumers.”

              249.   Consequently, while the direct purchasers were the first to pay supra-competitive

   prices, some or all of the overcharge was passed along the distribution chain and absorbed by

   Plaintiffs and Class Members when they purchased from non-Defendants.

              250.   Commonly used and well-accepted economic models can be used to measure both

   the extent and the amount of the supra-competitive charge passed through the chain of distribution.

   Thus, the economic harm to Plaintiffs and the class members can be quantified.

              251.   The purpose of the conspiratorial conduct of the Defendants and their co-

   conspirators was to raise, fix, or maintain the price of farm-raised salmon and, as a direct and

   foreseeable result. Plaintiffs and the Classes paid supracompetitive prices for farm-raised salmon

   during the Class Period.




   559712.4                                         78
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 82 of 134




                                 V.     STATUTES OF LIMITATIONS

              252.   Plaintiffs’ and the class members’ claims are not barred by any applicable statute

   of limitations. Plaintiffs were, in fact, unaware of Defendants’ price-fixing scheme. Further,

   Defendants’ conspiracy was both self-concealing and actively fraudulently concealed by

   Defendants. Plaintiffs had no reason to investigate and were not placed on inquiry notice, and in

   any event, they could not have learned of Defendants’ conspiracy through the exercise of due

   diligence until the EC announced its investigation in February 2019.

              253.   Furthermore, the scope, extent, and nature of Defendants’ anticompetitive conduct

   was unknown until they produced their DOJ and EC document productions to Plaintiffs. Without

   these productions, Plaintiffs could not identify who was responsible for setting the NQSalmon

   index or who was a member of the NQSalmon’s advisory panel. In addition, even when the

   NQSalmon index performed quality assurance checks, companies like Mowi concealed important

   information. Even today, Defendants have produced a small number of the documents that are

   relevant to this lawsuit.

              254.   Defendants also represented to the public that the salmon market was competitive.

   In 2018, Lerøy reported that “[e]verything we do is ultimately to benefit our customers” and that

   its actions were based on “competitive processes.”110 Marine Harvest claimed that salmon farmers

   “face[d] competition from other producers of seafood” and the “bases on which we compete

   include: price.”111

              255.   Mowi has also noted in its annual reports that “[a]lthough the market price of

   salmon is established through supply and demand for the product, in the short term, salmon



   110
       https://www.leroyseafood.com/globalassets/02-documents/english/reports/annual-
   reports/annual-report-2018 (last accessed February 17, 2021).
   111
        https://sec.report/Document/0001628280-16-013974/ (last accessed February 17, 2021).


   559712.4                                      79
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 83 of 134




   producers are expected to be price takers.”112 Similarly, in Grieg’s 2017 annual report, it stated:

   “Salmon farmers are in general price takers as the salmon market primarily is a fresh market

   supplied by producers that have a short time window available for harvesting.”113

              256.     In addition, when questioned about reports that Polish salmon processors were

   complaining about Morpol’s spot market purchases, Mowi denied the accuracy of the reports.

              257.     Defendants also utilized trade associations, which would appear to the public to be

   legitimate and thus provide cover for their conduct, to engage in private communications in

   furtherance of their conspiracy, as described in more detail above.

              258.     As a result, the anticompetitive conduct alleged throughout was self-concealing and

   Plaintiffs could not have discovered it through due diligence prior to the disclosure of the EC

   investigation.

                                  VI.     CLASS ACTION ALLEGATIONS

              259.     Plaintiffs, as specifically identified herein, also bring claims asserted in this action

   on behalf of themselves and on behalf of all others similarly situated under Federal Rules of Civil

   Procedure, Rules 23(a), (b)(2), and (b)(3), seeking damages and injunctive relief pursuant to various

   the state antitrust, unfair competition, and consumer protection laws of the states listed below on

   behalf of the following classes (the State Classes, each of which is individually described and

   further defined):

                 (a)      Alabama class: All persons and entities who indirectly
                          purchased, for resale, Defendants’ farm-raised salmon in the
                          State of Alabama during the Class Period.




   112
       https://issuu.com/hg-
   9/docs/mowi_annual_report_2018_4e0dacb83168e4?e=19530043/68703955 (last accessed
   February 8, 2021).
   113
       http://grieg17.digirapport.no/?page_id=637 (last accessed February 17, 2021).


   559712.4                                          80
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 84 of 134




              (b)   Arizona class: All persons and entities who indirectly purchased,
                    for resale, Defendants’ farm-raised salmon in the State of
                    Arizona during the Class Period.

              (c)   Arkansas class: All persons and entities who indirectly
                    purchased, for resale, Defendants’ farm-raised salmon in the
                    State of Arkansas during the Class Period.

              (d)   California class: All persons and entities who indirectly
                    purchased, for resale, Defendants’ farm-raised salmon in the
                    State of California during the Class Period.

              (e)   District of Columbia class: All persons and entities who
                    indirectly purchased, for resale, Defendants’ farm-raised salmon
                    in the District of Columbia during the Class Period.

              (f)   Florida class: All persons and entities who indirectly purchased,
                    for resale, Defendants’ farm-raised salmon in the State of Florida
                    during the Class Period.

              (g)   Guam class: All persons and entities who indirectly purchased,
                    for resale, Defendants’ farm-raised salmon in the Territory of
                    Guam during the Class Period.

              (h)   Hawaii class: All persons and entities who indirectly purchased,
                    for resale, Defendants’ farm-raised salmon in the State of Hawaii
                    during the Class Period.

              (i)   Illinois class: All persons and entities who indirectly purchased,
                    for resale, Defendants’ farm-raised salmon in the State of Illinois
                    during the Class Period.

              (j)   Iowa class: All persons and entities who indirectly purchased,
                    for resale, Defendants’ farm-raised salmon in the State of Iowa
                    during the Class Period.

              (k)   Kansas class: All persons and entities who indirectly purchased,
                    for resale, Defendants’ farm-raised salmon in the State of Kansas
                    during the Class Period.

              (l)   Maine class: All persons and entities who indirectly purchased,
                    for resale, Defendants’ farm-raised salmon in the State of Maine
                    during the Class Period.

              (m)   Massachusetts class: All persons and entities who indirectly
                    purchased, for resale, Defendants’ farm-raised salmon in the
                    State of Massachusetts during the Class Period.



   559712.4                                   81
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 85 of 134




              (n)   Michigan class: All persons and entities who indirectly
                    purchased, for resale, Defendants’ farm-raised salmon in the
                    State of Michigan during the Class Period.

              (o)   Minnesota class: All persons and entities who indirectly
                    purchased, for resale, Defendants’ farm-raised salmon in the
                    State of Minnesota during the Class Period.

              (p)   Mississippi class: All persons and entities who indirectly
                    purchased, for resale, Defendants’ farm-raised salmon in the
                    State of Mississippi during the Class Period.

              (q)   Missouri class: All persons and entities who indirectly
                    purchased, for resale, Defendants’ farm-raised salmon in the
                    State of Missouri during the Class Period.

              (r)   Montana class: All persons and entities who indirectly
                    purchased, for resale, Defendants’ farm-raised salmon in the
                    State of Montana during the Class Period.

              (s)   Nebraska class: All persons and entities who indirectly
                    purchased, for resale, Defendants’ farm-raised salmon in the
                    State of Nebraska during the Class Period.

              (t)   Nevada class: All persons and entities who indirectly purchased,
                    for resale, Defendants’ farm-raised salmon in the State of Nevada
                    during the Class Period.

              (u)   New Hampshire class: All persons and entities who indirectly
                    purchased, for resale, Defendants’ farm-raised salmon in the
                    State of New Hampshire during the Class Period.

              (v)   New Mexico class: All persons and entities who indirectly
                    purchased, for resale, Defendants’ farm-raised salmon in the
                    State of New Mexico during the Class Period.

              (w)   New York class: All persons and entities who indirectly
                    purchased, for resale, Defendants’ farm-raised salmon in the
                    State of New York during the Class Period.

              (x)   North Carolina class: All persons and entities who indirectly
                    purchased, for resale, Defendants’ farm-raised salmon in the
                    State of North Carolina during the Class Period.

              (y)   North Dakota class: All persons and entities who indirectly
                    purchased, for resale, Defendants’ farm-raised salmon in the
                    State of North Dakota during the Class Period.



   559712.4                                  82
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 86 of 134




                 (z)       Oregon class: All persons and entities who indirectly purchased,
                           for resale, Defendants’ farm-raised salmon in the State of Oregon
                           during the Class Period.

                 (aa)      Rhode Island class: All persons and entities who indirectly
                           purchased, for resale, Defendants’ farm-raised salmon in the
                           State of Rhode Island during the Class Period.

                 (bb)      South Carolina class: All persons and entities who indirectly
                           purchased, for resale, Defendants’ farm-raised salmon in the
                           State of South Carolina during the Class Period.

                 (cc)      South Dakota class: All persons and entities who indirectly
                           purchased, for resale, Defendants’ farm-raised salmon in the
                           State of South Dakota during the Class Period.

                 (dd)      Tennessee class: All persons and entities who indirectly
                           purchased, for resale, Defendants’ farm-raised salmon in the
                           State of Tennessee during the Class Period.

                 (ee)      Utah class: All persons and entities who resided in, or are
                           citizens of, the State of Utah, who indirectly purchased, for
                           resale, Defendants’ farm-raised salmon in the State of Utah
                           during the Class Period.

                 (ff)      Vermont class: All persons and entities who indirectly
                           purchased, for resale, Defendants’ farm-raised salmon in the
                           State of Vermont during the Class Period.

                 (gg)      West Virginia class: All persons and entities who indirectly
                           purchased, for resale, Defendants’ farm-raised salmon in the
                           State of West Virginia during the Class Period.

                 (hh)      Wisconsin class: All persons and entities who indirectly
                           purchased, for resale, Defendants’ farm-raised salmon in the
                           State of Wisconsin during the Class Period.

              260.      Plaintiffs also bring their claims asserted in this action on behalf of themselves and

   on behalf of all others similarly situated under Federal Rules of Civil Procedure, Rules 23(a) and

   (b)(2), seeking injunctive relief pursuant to the federal antitrust laws on behalf of a nationwide class

   defined as follows:

                        Nationwide class: All persons and entities in the United States or its
                        territories who indirectly purchased, for resale, Defendants’ farm-
                        raised salmon during the Class Period.


   559712.4                                          83
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 87 of 134




              261.     Excluded from each of the Classes are Defendants, their parent companies,

   subsidiaries and affiliates, any co-conspirators, federal governmental entities and instrumentalities

   of the federal government, states and their subdivisions, agencies and instrumentalities, all judges

   assigned to this matter, all jurors in this matter, and all persons and entities who only purchased

   farm-raised salmon directly.

              262.     Each of the Classes is so numerous that joinder of all members would be

   impracticable. While Plaintiffs do not know the exact number of members of each of the Classes,

   Plaintiffs believe there are at least thousands of members in each of the Classes.

              263.     Common questions of law and fact exist as to all members of each of the Classes.

   This is particularly true given the nature of Defendants’ conspiracy, which was generally applicable

   to all members of each of the Classes, thereby making appropriate relief with respect to each Class

   as a whole. Such questions of law and fact common to the Classes include, but are not limited to:

                 (a)      Whether Defendants and their co-conspirators engaged in a
                          combination and conspiracy to fix, raise, maintain or stabilize the
                          prices of farm-raised salmon sold in the United States and in each
                          of the States alleged herein;

                 (b)      The identity of the participants of the alleged conspiracy;

                 (c)      The duration of the alleged conspiracy and the acts carried out by
                          Defendants and their co-conspirators in furtherance of the
                          conspiracy;

                 (d)      Whether Defendants’ alleged conduct violated various state
                          antitrust and restraint of trade laws;

                 (e)      Whether Defendants’ alleged conduct violated various state
                          consumer protection and unfair competition laws;

                 (f)      Whether the conduct of Defendants and co-conspirators, as
                          alleged in this Complaint, caused injury to the business or
                          property of Plaintiffs and the members of the Classes;




   559712.4                                         84
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 88 of 134




                 (g)      The effect of Defendants’ alleged conduct on the prices of farm-
                          raised salmon sold in the United States during the Class Period;
                          and

                 (h)      The appropriate relief for the Classes, including injunctive and
                          equitable relief.

              264.     Plaintiffs’ claims are typical of the claims of the members of the respective Classes

   Plaintiffs seek to represent, and Plaintiffs will fairly and adequately protect the interests of the

   respective classes Plaintiffs seek to represent. Plaintiffs and all members of the Classes that

   Plaintiffs seek to represent were similarly affected by Defendants’ wrongful conduct in that they

   paid artificially inflated prices for farm-raised salmon purchased indirectly from the Defendants

   and/or their co-conspirators.

              265.     Plaintiffs’ claims arise out of the same common course of conduct giving rise to the

   claims of the other members of each of the Classes that each Plaintiff seeks to represent. Plaintiffs’

   interests are coincident with, and not antagonistic to, those of the other members of the respective

   Classes that Plaintiffs seek to represent. Plaintiffs are represented by counsel who are competent

   and experienced in the prosecution of antitrust and class action litigation.

              266.     The questions of law and fact common to the members of each of the Classes

   predominate over any questions affecting only individual members, including legal and factual

   issues relating to liability and damages.

              267.     Class action treatment is a superior method for the fair and efficient adjudication of

   the controversy, in that, among other things, such treatment will permit a large number of similarly

   situated persons to prosecute their common claims in a single forum simultaneously, efficiently and

   without the unnecessary duplication of evidence, effort and expense that numerous individual

   actions would engender. The benefits of proceeding through the class mechanism, including

   providing injured persons or entities with a method for obtaining redress for claims that it might not



   559712.4                                         85
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 89 of 134




   be practicable to pursue individually, substantially outweigh any difficulties that may arise in

   management of this class action.

              268.     The prosecution of separate actions by individual members of the Classes would

   create a risk of inconsistent or varying adjudications, establishing incompatible standards of

   conduct for Defendants.

                VII.     INTERSTATE AND INTRASTATE TRADE AND COMMERCE

              269.     Hundreds of millions of dollars of transactions in farm-raised salmon are entered

   into each year in interstate commerce in the United States and the payments for those transactions

   flowed in interstate commerce.

              270.     Defendants’ manipulation of the market had a direct, substantial, and foreseeable

   impact on interstate commerce in the United States.

              271.     Defendants intentionally targeted their unlawful conduct to affect commerce,

   including interstate commerce within the United States, by combining, conspiring, and/or agreeing

   to fix, maintain, stabilize, and/or artificially inflate prices for farm-raised salmon.

              272.     Defendants’ unlawful conduct described herein caused inflated prices for farm-

   raised salmon, which also had substantial intrastate effects.

              VIII. PLAINTIFFS AND THE CLASS SUFFERED ANTITRUST INJURY

              273.     Defendants’ antitrust conspiracy had the following effects, among others:

                 (a)      Price competition has been restrained or eliminated with respect
                          to the pricing of farm-raised salmon;

                 (b)      The prices of farm-raised salmon have been fixed, raised,
                          maintained, or stabilized at artificially inflated levels;

                 (c)      Plaintiffs and the Classes have paid higher prices for farm-raised
                          salmon as a direct, foreseeable and proximate result of
                          Defendants’ conduct;




   559712.4                                        86
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 90 of 134




                 (d)      Purchasers of farm-raised salmon have been deprived of the
                          benefits of free and open competition; and

                 (e)      Purchasers of farm-raised salmon paid artificially inflated prices.

              274.     The purpose of the conspiratorial and unlawful conduct of Defendants and their co-

   conspirators was to fix, raise, stabilize and/or maintain the price of farm-raised salmon.

              275.     The precise amount of the overcharge impacting the prices of farm-raised salmon

   paid by Plaintiffs and the Class can be measured and quantified using well-accepted models used

   by economists.

              276.     By reason of the alleged violations of the antitrust laws, Plaintiffs and the members

   of the Class have sustained injury to their businesses or property, having paid higher prices for

   farm-raised salmon than they would have paid in the absence of Defendants’ illegal contract,

   combination, or conspiracy and, as a result, have suffered damages in an amount presently

   undetermined. This is an antitrust injury of the type that the antitrust laws were meant to punish and

   prevent.

                                         IX.    CAUSES OF ACTION

                                                  COUNT I
                     Violation of Sections 1 and 3 of the Sherman Act (15 U.S.C. §§ 1, 3)
                            (Conspiracy in Restraint of Trade – Injunctive Relief)

              277.     Plaintiff repeats the allegations set forth in paragraphs 1-276 above as if fully set

   forth herein.

              278.     From at least April 10, 2013, until the effects of their unlawful conduct cease,

   Defendants and their co-conspirators entered into and engaged in a contract, combination, or

   conspiracy with regards to farm-raised salmon in unreasonable restraint of trade in violation of

   Sections 1 and 3 of the Sherman Act (15 U.S.C. §§ 1, 3).




   559712.4                                         87
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 91 of 134




              279.     The contract, combination or conspiracy consisted of an agreement among

   Defendants and their co-conspirators to fix, raise, stabilize or maintain at artificially high levels the

   prices they charged for farm-raised salmon in the United States and elsewhere.

              280.     In formulating and effectuating this conspiracy, Defendants and their coconspirators

   did those things that they combined and conspired to do, including:

                 (a)      exchanging competitively sensitive information among
                          themselves, with the aim to fix, increase, maintain, or stabilize
                          prices of farm-raised salmon in the United States and elsewhere;

                 (b)      participating in meetings and conversations among themselves
                          during which they agreed to charge prices at certain levels, and
                          otherwise to fix, increase, maintain, or stabilize prices of farm-
                          raised salmon in the United States and elsewhere;

                 (c)      participating in meetings and conversations among themselves to
                          implement, adhere, and police the agreements they reached;

                 (d)      engaging in conduct designed to raise and stabilize the prices of
                          farm-raised salmon sold on the spot market and pursuant to
                          contracts.

              281.     Defendants and their co-conspirators engaged in the actions described above for the

   purpose of carrying out their unlawful agreements to fix, maintain, raise, or stabilize prices of farm-

   raised salmon.

              282.     Defendants’ conspiracy had the following effects, among others:

                 (a)      Price competition in the market for farm-raised salmon has been
                          restrained, suppressed, and/or eliminated;

                 (b)      Prices for farm-raised salmon provided by Defendants and their
                          co-conspirators have been fixed, raised, maintained, and
                          stabilized at artificially high, non-competitive levels throughout
                          the United States and elsewhere; and

                 (c)      Plaintiffs and members of the Class who purchased farm-raised
                          salmon indirectly from Defendants and their co-conspirators
                          have been deprived of the benefits of free and open competition.




   559712.4                                         88
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 92 of 134




              283.   Plaintiffs and members of the Class have been injured and will continue to be injured

   in their business and property by paying more for farm-raised salmon indirectly purchased from

   Defendants and their co-conspirators than they would have paid and will pay in the absence of the

   conspiracy.

              284.   The alleged contract, combination, or conspiracy is a per se violation of the federal

   antitrust laws.

              285.   Plaintiffs and members of the Class are entitled to an injunction against Defendants,

   preventing and restraining the violations alleged herein.

                                       STATE DAMAGES CLAIMS

                                                COUNT II
                                      Alabama Code §§ 6-5-60 et seq.
                                     (On Behalf of the Alabama Class)

              286.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

              287.   By reason of the conduct alleged herein, Defendants violated Alabama Code §§ 65-

   60 et seq.

              288.   Title 6 of the Alabama Code regulates civil practice. Chapter 5 Article 5 thereof

   generally prohibits unlawful trusts, combines, or monopolies. Alabama Code §§ 6-5-60 et seq.

              289.   Alabama Class members purchased farm-raised salmon within the State of Alabama

   during the Class Period. But for Defendants’ conduct set forth herein, the price of farm-raised

   salmon would have been lower.

              290.   Under Alabama law, indirect purchasers have standing to maintain an action under

   the antitrust provisions of the Alabama Code based on the facts alleged in this Complaint. Alabama

   Code §§ 6-5-60 et seq.

              291.   Defendants combined, contracted, understood and agreed in the market for farm-

   raised salmon in an unlawful manner, with the effect of restraining trade, increasing the price of


   559712.4                                       89
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 93 of 134




   farm-raised salmon and hindering competition in the sale of farm-raised salmon, in violation of

   Alabama Code §§ 6-5-60 et seq.

              292.   Defendants’ farm-raised salmon were sold throughout the State of Alabama. During

   the Class Period, Defendants’ illegal conduct substantially affected Alabama commerce.

              293.   Members of the Alabama Class were injured and are threatened with injury with

   respect to purchases of farm-raised salmon in Alabama in that they paid and will pay supra-

   competitive prices for farm-raised salmon due to Defendants’ unlawful conduct, and are entitled to

   all forms of relief available under Alabama Code §§ 6-5-60 et seq.

                                              COUNT III
                                   Arizona Rev. Stat. §§ 44-1401 et seq.
                                    (On Behalf of the Arizona Class)

              294.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

              295.   By reason of the conduct alleged herein, Defendants have violated Arizona Rev.

   Stat. § 44-1401, et seq.

              296.   Arizona Class members purchased farm-raised salmon within the State of Arizona

   during the Class Period. But for Defendants’ conduct set forth herein, the price of farm-raised

   salmon would have been lower.

              297.   Defendants entered into a contract, combination, or conspiracy between two or more

   persons in restraint of trade or commerce in the farm-raised salmon market, a substantial part of

   which occurred within Arizona.

              298.   Defendants’ violations of Arizona law were flagrant.

              299.   Defendants’ unlawful conduct substantially affected Arizona’s trade and commerce.

              300.   As a direct and proximate result of Defendants’ unlawful conduct, members of the

   Arizona Class have been injured in their business or property and are threatened with further injury




   559712.4                                       90
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 94 of 134




   in that they paid and will pay supra-competitive prices for farm-raised salmon due to Defendants’

   unlawful conduct.

              301.   By reason of the foregoing, members of the Arizona Class are entitled to seek all

   forms of relief available under Arizona Revised Stat. § 44-1401, et seq.

   test

                                             COUNT IV
                                 Arkansas Deceptive Trade Practices Act
                                    Arkansas Code § 4-88-101 et seq.
                                   (On Behalf of the Arkansas Class)

              302.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

              303.   By reason of the conduct alleged herein, Defendants have violated Arkansas Code

   § 4-88-101 et seq.

              304.   Arkansas members purchased farm-raised salmon within the State of Arkansas

   during the Class Period. But for Defendants’ conduct set forth herein, the price of farm-raised

   salmon would have been lower.

              305.   Defendants entered into a contract, combination, or conspiracy between two or

   more persons in restraint of trade or commerce in the farm-raised salmon market, a substantial part

   of which occurred within Arkansas.

              306.   Defendants’ unlawful conduct substantially affected Arkansas’ trade and

   commerce.

              307.   Defendants concealed, suppressed, and omitted to disclose material facts to

   members of the Arkansas Class concerning Defendants’ unlawful activities and artificially inflated

   prices for farm-raised salmon. They concealed, suppressed, and omitted facts would have been

   important to members of the Arkansas Class as they related to the cost of products they purchased.




   559712.4                                       91
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 95 of 134




              308.   Defendants misrepresented the real cause of price increases and/or the absence of

   price reductions in farm-raised salmon by making public statements that were not in accord with

   the facts.

              309.   Defendants’ statements and conduct concerning the price of their products were

   deceptive as they had the tendency or capacity to mislead members of the Arkansas Class to believe

   that they were purchasing at prices established by a free and fair market.

              310.   As a direct and proximate result of Defendants’ unlawful conduct, members of the

   Arkansas Class have been injured in their business or property and are threatened with further

   injury in that they paid and will pay supra-competitive prices for farm-raised salmon due to

   Defendants’ unlawful conduct.

              311.   Accordingly, members of the Arkansas Class seek all relief available under the

   Arkansas Deceptive Trade Practices Act.

                                               COUNT V
                        California Business and Professions Code §§ 16720, 16750
                                   (On Behalf of the California Class)

              312.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

              313.   By reason of the conduct alleged herein, Defendants have violated California Bus.

   & Prof. Code §§ 16700, et seq. and California’s Unfair Competition Law, Cal. Bus. & Prof. Code

   §§ 17200, et seq.

              314.   California Class members purchased farm-raised salmon within the State of

   California during the Class Period. But for Defendants’ conduct set forth herein, the price of farm-

   raised salmon would have been lower.

              315.   Defendants entered into and engaged in a continuing unlawful trust in restraint of

   the trade and commerce as alleged herein in violation of California Bus. & Prof. Code §§ 16700,

   16720, et seq. In order to maintain the price of farm-raised salmon at supra-competitive levels at


   559712.4                                       92
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 96 of 134




   the California Class’s expense, Defendants have combined and conspired to restrain and exclude

   competition in the Relevant Market.

              316.   Defendants’ anticompetitive conduct was knowing and willful and constitutes a

   flagrant violation of Section §§ 16700, et seq.

              317.   There is no pro-competitive justification for this anticompetitive conduct that

   outweighs its anticompetitive effects. Any possible pro-competitive benefits for such conduct could

   have been obtained by less restrictive alternatives.

              318.   Defendants’ anticompetitive conduct injured, and continues to injure members of

   the California Class in their business or property in that they paid and will pay supra-competitive

   prices for farm-raised salmon due to Defendants’ anticompetitive conduct.

              319.   Injury to members of the California Class was a direct, foreseeable, and proximate

   result of Defendants’ anticompetitive conduct.

              320.   As a result of Defendants’ violation of Section 16700, et seq., the California Class

   seeks treble damages and the costs of suit, including reasonable attorneys’ fees, pursuant to

   Section 16750(a).

                                               COUNT VI
                            District of Columbia Code Ann. §§ 28-4501 et seq.
                              (On Behalf of the District of Columbia Class)

              321.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

              322.   The policy of District of Columbia Code, Title 28, Chapter 45 (Restraints of

   Trade) is to “promote the unhampered freedom of commerce and industry throughout the District

   of Columbia by prohibiting restraints of trade and monopolistic practices.”

              323.   District of Columbia Class members purchased farm-raised salmon within the

   District of Columbia during the Class Period. But for Defendants’ conduct set forth herein, the

   price of farm-raised salmon would have been lower.


   559712.4                                       93
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 97 of 134




              324.   Under District of Columbia law, indirect purchasers have standing to maintain an

   action under the antitrust provisions of the District of Columbia Code based on the facts alleged

   in this Complaint, because “any indirect purchaser in the chain of manufacture, production or

   distribution of goods... shall be deemed to be injured within the meaning of this chapter.” D.C.

   Code § 28-4509(a).

              325.   Defendants contracted, combined or conspired to act in restraint of trade within the

   District of Columbia, in violation of D.C. Code § 28-4501, et seq.

              326.   Members of the District of Columbia Class were injured and are threatened with

   further injury with respect to purchases of farm-raised salmon in the District of Columbia in that

   they paid and will pay supra-competitive prices for farm-raised salmon due to Defendants’

   unlawful conduct, and are entitled to all forms of relief, including actual damages, treble damages,

   and interest, reasonable attorneys’ fees and costs.

                                               COUNT VII
                            Florida Deceptive and Unfair Trade Practices Act
                                     Fla. Stat. §§ 501.201(2), et seq.
                                   (On Behalf of the Florida Class)

              327.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

              328.   By reason of the conduct alleged herein, Defendants have violated Fla. Stat.

   § 501.201(2), et seq.

              329.   The Florida Deceptive & Unfair Trade Practices Act, Florida Stat. §§ 501.201, et

   seq. (the “FDUTPA”), generally prohibits “unfair methods of competition, unconscionable acts or

   practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce,”

   including practices in restraint of trade. Florida Stat. § 501.204(1).

              330.   The primary policy of the FDUTPA is “[t]o protect the consuming public and

   legitimate business enterprises from those who engage in unfair methods of competition, or



   559712.4                                       94
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 98 of 134




   unconscionable, deceptive, or unfair acts or practices in the conduct of any trade or commerce.”

   Florida Stat. § 501.202(2). The members of the Florida class are covered by this statute.

              331.   A claim for damages under the FDUTPA has three elements: (1) a prohibited

   practice; (2) causation; and (3) actual damages.

              332.   Under Florida law, indirect purchasers have standing to maintain an action under

   the FDUTPA based on the facts alleged in this Complaint. Fla. Stat. § 501.211(a) (“...anyone

   aggrieved by a violation of this [statute] may bring an action...”).

              333.   Florida Class members purchased farm-raised salmon within the State of Florida

   during the Class Period. But for Defendants’ conduct set forth herein, the price of farm-raised

   salmon would have been lower.

              334.   Defendants entered into a contract, combination or conspiracy between two or more

   persons in restraint of, or to monopolize, trade or commerce in the in the farm-raised salmon

   market, a substantial part of which occurred within Florida.

              335.   Defendants established, maintained or used a monopoly, or attempted to establish

   a monopoly, of trade or commerce in the market for farm-raised salmon, for the purpose of

   excluding competition or controlling, fixing or maintaining prices in Florida at a level higher than

   the competitive market level, beginning at least as early as 2013 and continuing through the date

   of this filing.

              336.   Accordingly, Defendants’ conduct was an unfair method of competition, and an

   unfair or deceptive act or practice within the conduct of commerce within the State of Florida.

              337.   Defendants’ unlawful conduct substantially affected Florida’s trade and commerce.

              338.   As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiffs and

   the members of the Florida Class have been injured in their business or property by virtue of




   559712.4                                      95
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 99 of 134




   overcharges for farm-raised salmon and/or products derived therefrom, and are threatened with

   further injury.

              339.   By reason of the foregoing, Plaintiffs and the members of the Florida Class is

   entitled to seek all forms of relief, including injunctive relief pursuant to Florida Stat. §501.208

   and declaratory judgment, actual damages, reasonable attorneys’ fees and costs pursuant to Florida

   Stat. § 501.211.

                                             COUNT VIII
                                          Guam Antitrust Law
                                        Guam Code § 69.10, et seq.
                                      (On Behalf of the Guam Class)

              340.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

              341.   By reason of the conduct alleged herein, Defendants have violated Guam Code

   § 69.10, et seq.

              342.   Guam Class members purchased farm-raised salmon within the Territory of Guam

   during the Class Period. But for Defendants’ conduct set forth herein, the price of farm-raised

   salmon would have been lower.

              343.   Under Guam law, indirect purchasers have standing to maintain an action under the

   Guam Antitrust Law based on the facts alleged in this Complaint. Guam Code § 69.30.

              344.   Defendants combined, contracted, understood and agreed in the market for farm-

   raised salmon in an unlawful manner, with the effect of restraining trade, increasing the price of

   farm-raised salmon and hindering competition in the sale of farm-raised salmon, in violation of

   Guam Code §§ 69.15, 69.20.

              345.   Defendants’ violations of Guam law were willful.

              346.   Defendants’ farm-raised salmon were sold throughout the Territory of Guam.

   During the Class Period, Defendants’ illegal conduct substantially affected Guam commerce.



   559712.4                                       96
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 100 of 134




               347.   Members of the Guam Class were injured and are threatened with injury with respect

    to purchases of farm-raised salmon in Guam in that they paid and will pay supra-competitive prices

    for farm-raised salmon due to Defendants’ unlawful conduct, and are entitled to all forms of relief

    available under Guam Code § 69.30.

                                                COUNT IX
                                            Hawaii Antitrust Act
                                        Haw. Rev. Stat. § 480-1, et seq.
                                       (On Behalf of the Hawaii Class)

               348.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

               349.   By reason of the conduct alleged herein, Defendants have violated Haw. Rev. Stat.

    § 480-1, et seq.

               350.   Hawaii Class members purchased farm-raised salmon within the State of Hawaii

    during the Class Period. But for Defendants’ conduct set forth herein, the price of farm-raised

    salmon would have been lower.

               351.   Defendants entered into a contract, combination, or conspiracy between two or

    more persons in restraint of trade or commerce in the farm-raised salmon market, a substantial part

    of which occurred within Hawaii.

               352.   Defendants’ violations of Hawaii law were flagrant.

               353.   Defendants’ unlawful conduct substantially affected Hawaii’s trade and commerce.

               354.   As a direct and proximate result of Defendants’ unlawful conduct, members of the

    Hawaii Class have been injured in their business or property and are threatened with further injury

    in that they paid and will pay supra-competitive prices for farm-raised salmon due to Defendants’

    unlawful conduct.

               355.   By reason of the foregoing, members of the Hawaii Class are entitled to seek all

    forms of relief available under Haw. Rev. Stat. § 480-1, et seq.



    559712.4                                       97
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 101 of 134




                                                      COUNT X
                                                Illinois Antitrust Act
                                      740 Ill. Comp. Stat. Ann. 10/3(1), et seq.
                                          (On Behalf of the Illinois Class)

               356.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

               357.   By reason of the conduct alleged herein, Defendants have violated 740 Ill. Comp.

    Stat. Ann. 10/3(1), et seq.

               358.   The Illinois Antitrust Act, 740 ILCS 10/1, et seq., aims “to promote the unhampered

    growth of commerce and industry throughout the State by prohibiting restraints of trade which are

    secured through monopolistic or oligarchic practices and which act or tend to act to decrease

    competition between and among persons engaged in commerce and trade.” 740 ILCS 10/2.

               359.   Plaintiffs purchased farm-raised salmon within the State of Illinois during the Class

    Period. But for Defendants’ conduct set forth herein, the price for Defendants’ products would

    have been lower, in an amount to be determined at trial.

               360.   Under the Illinois Antitrust Act, indirect purchasers have standing to maintain an

    action for damages based on the facts alleged in this Complaint. 740 ILCS 10/7(2).

               361.   Defendants made contracts or engaged in a combination or conspiracy with each

    other, though they would have been competitors but for their prior agreement, for the purpose of

    fixing, controlling, or maintaining prices for farm-raised salmon within the intrastate commerce of

    Illinois.

               362.   Defendants further unreasonably restrained trade or commerce and established,

    maintained, or attempted to acquire monopoly power over the market for farm-raised salmon in

    Illinois for the purpose of excluding competition, in violation of 740 ILCS 10/1, et seq.




    559712.4                                       98
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 102 of 134




               363.   Plaintiffs and members of the Class were injured with respect to purchases of farm-

    raised salmon in Illinois and are entitled to all forms of relief, including actual damages, treble

    damages, reasonable attorneys’ fees, and costs.

                                               COUNT XI
                      Illinois Consumer Fraud and Deceptive Business Practices Act
                                 815 Ill. Comp. Stat. Ann. 505/10a, et seq.
                                      (On Behalf of the Illinois Class)

               364.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

               365.   By reason of the conduct alleged herein, Defendants have violated 740 Ill. Comp.

    Stat. Ann. 505/10a et seq.

               366.   Defendants entered into a contract, combination, or conspiracy between two or

    more persons in restraint of, or to monopolize, trade or commerce in market for farm-raised

    salmon, a substantial part of which occurred within Illinois.

               367.   Defendants established, maintained, or used a monopoly, or attempted to establish

    a monopoly, of trade or commerce in the relevant markets, a substantial part of which occurred

    within Illinois, for the purpose of excluding competition or controlling, fixing, or maintaining

    prices in the market for farm-raised salmon.

               368.   Defendants’ conduct was unfair, unconscionable, or deceptive within the conduct

    of commerce within the State of Illinois.

               369.   Defendants’ conduct misled consumers, withheld material facts, and resulted in

    material misrepresentations to Plaintiffs and members of the Classes.

               370.   Defendants’ unlawful conduct substantially affected Illinois’s trade and commerce.

               371.   As a direct and proximate cause of Defendants’ unlawful conduct, the Plaintiffs and

    members of the Illinois Class have been injured in their business or property and are threatened

    with further injury. The members of the Illinois class are within the scope of the Illinois statute.



    559712.4                                       99
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 103 of 134




               372.   By reason of the foregoing, Plaintiffs and members of the Illinois Class are entitled

    to seek all forms of relief, including actual damages or any other relief the Court deems proper

    under 815 Ill. Comp. Stat. Ann. 505/10a, et seq.

                                               COUNT XII
                                         Iowa Code §§ 553.1 et seq.
                                        (On Behalf of the Iowa Class)

               373.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

               374.   The Iowa Competition Law aims to “prohibit[] restraint of economic activity and

    monopolistic practices.” Iowa Code § 553.2.

               375.   Iowa Class members purchased farm-raised salmon within the State of Iowa during

    the Class Period. But for Defendants’ conduct set forth herein, the price of farm-raised salmon would

    have been lower.

               376.   Defendants contracted, combined or conspired to restrain trade in the market for

    farm-raised salmon, a substantial part of which occurred in Iowa, for the purpose of excluding

    competition or controlling, fixing or maintaining prices for farm-raised salmon, in violation of Iowa

    Code § 553.1, et seq.

               377.   Defendants’ violations of Iowa law were willful or flagrant.

               378.   Defendants’ unlawful conduct substantially affected Iowa’s trade and commerce.

               379.   Members of the Iowa Class were injured and are threatened with further injury with

    respect to purchases of farm-raised salmon in Iowa in that they paid and will pay supra-competitive

    prices for farm-raised salmon a due to Defendants’ unlawful conduct, and are entitled to all forms

    of relief, including actual damages, exemplary damages for willful conduct, reasonable attorneys’

    fees and costs, and injunctive relief.




    559712.4                                      100
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 104 of 134




                                              COUNT XIII
                                     Kansas Stat. Ann §§ 50-101 et seq.
                                      (On Behalf of the Kansas Class)

               380.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

               381.   The Kansas Restraint of Trade Act aims to prohibit practices which, inter alia, “tend

    to prevent full and free competition in the importation, transportation or sale of articles imported

    into this state.” Kan. Stat. Ann. § 50-112.

               382.   Kansas Class members purchased farm-raised salmon within the State of Kansas

    during the Class Period. But for Defendants’ conduct set forth herein, the price of farm-raised

    salmon would have been lower.

               383.   Under the Kansas Restraint of Trade Act, indirect purchasers have standing to

    maintain an action based on the facts alleged in this Complaint. Kan. Stat. Ann § 50-161(b).

               384.   Defendants combined capital, skill or acts for the purposes of creating restrictions

    in trade or commerce of farm-raised salmon, increasing the price of farm-raised salmon, preventing

    competition in the sale of farm-raised salmon, or binding themselves not to sell farm-raised

    salmon, in a manner that established the price of farm-raised salmon and precluded free and

    unrestricted competition among themselves in the sale of farm-raised salmon, in violation of Kan.

    Stat. Ann. § 50-101, et seq.

               385.   Defendants’ unlawful conduct substantially affected Kansas’s trade and commerce.

               386.   Members of the Kansas Class were injured and will continue to be injured with

    respect to purchases of farm-raised salmon in Kansas in that they paid and will pay supra-

    competitive prices for farm-raised salmon due to Defendants’ unlawful conduct, and are entitled

    to all forms of relief, including actual damages, reasonable attorneys’ fees and costs, and injunctive

    relief.




    559712.4                                      101
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 105 of 134




                                              COUNT XIV
                                  Maine Monopolies and Profiteering Law
                                    Me. Rev. Stat. tit. 10, § 1101 et seq.
                                      (On Behalf of the Maine Class)

               387.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

               388.   By reason of the conduct alleged herein, Defendants have violated Maine Revised

    Statutes title 10, § 1101 et seq.

               389.   Maine Class members purchased farm-raised salmon within the State of Maine

    during the Class Period. But for Defendants’ conduct set forth herein, the price of farm-raised

    salmon would have been lower.

               390.   Under Maine law, indirect purchasers have standing to maintain an action under the

    Maine Monopolies and Profiteering Law based on the facts alleged in this Complaint. Me. Rev.

    Stat. tit. 10, § 1104.

               391.   Defendants combined, contracted, understood and agreed in the market for farm-

    raised salmon in an unlawful manner, with the effect of restraining trade, increasing the price of

    farm-raised salmon and hindering competition in the sale of farm-raised salmon, in violation of Me.

    Rev. Stat. tit. 10, §§ 1101, 1102.

               392.   Defendants’ farm-raised salmon were sold throughout the State of Maine. During

    the Class Period, Defendants’ illegal conduct substantially affected Maine commerce.

               393.   Members of the Maine Class were injured and are threatened with injury with

    respect to purchases of farm-raised salmon in Maine in that they paid and will pay supra-

    competitive prices for farm-raised salmon due to Defendants’ unlawful conduct, and are entitled to

    all forms of relief available under Me. Rev. Stat. tit. 10, § 1104.




    559712.4                                      102
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 106 of 134




                                                COUNT XV
                                  Massachusetts Consumer Protection Law
                                      Mass. Gen. Laws Chapter 93A
                                   (On Behalf of the Massachusetts Class)

               394.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

               395.   By reason of the conduct alleged herein, Defendants have violated the

    Massachusetts Consumer Protection Law, Mass. Gen. Laws Chapter 93A.

               396.   Massachusetts Class members purchased farm-raised salmon within the

    Commonwealth of Massachusetts during the Class Period. But for Defendants’ conduct set forth

    herein, the price of farm-raised salmon would have been lower.

               397.   Defendants entered into a contract, combination, or conspiracy between two or

    more persons in restraint of trade or commerce in the farm-raised salmon market, a substantial part

    of which occurred within Massachusetts.

               398.   Defendants’ unlawful conduct substantially affected Massachusetts’ trade and

    commerce.

               399.   Defendants concealed, suppressed, and omitted to disclose material facts to

    members of the Massachusetts Class concerning Defendants’ unlawful activities and artificially

    inflated prices for farm-raised salmon. They concealed, suppressed, and omitted facts would have

    been important to members of the Massachusetts Class as they related to the cost of products they

    purchased.

               400.   Defendants misrepresented the real cause of price increases and/or the absence of

    price reductions in farm-raised salmon by making public statements that were not in accord with

    the facts.




    559712.4                                       103
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 107 of 134




               401.   Defendants’ statements and conduct concerning the price of their products were

    deceptive as they had the tendency or capacity to mislead members of the Massachusetts Class to

    believe that they were purchasing at prices established by a free and fair market.

               402.   As a direct and proximate result of Defendants’ unlawful conduct, members of the

    Massachusetts Class have been injured in their business or property and are threatened with further

    injury in that they paid and will pay supra-competitive prices for farm-raised salmon due to

    Defendants’ unlawful conduct.

               403.   Accordingly, members of the Massachusetts Class seek all relief available under

    Chapter 93A.

                                            COUNT XVI
                             Michigan Compiled Laws Ann. §§ 445.771 et seq.
                                   (On Behalf of the Michigan Class)

               404.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

               405.   The Michigan Antitrust Reform Act aims “to prohibit contracts, combinations, and

    conspiracies in restraint of trade or commerce . . . [and] to provide remedies, fines, and penalties

    for violations of this act.” Mich. Act 274 of 1984.

               406.   Michigan Class members purchased farm-raised salmon within the State of

    Michigan during the Class Period. But for Defendants’ conduct set forth herein, the price of farm-

    raised salmon would have been lower.

               407.   Under the Michigan Antitrust Reform Act, indirect purchasers have standing to

    maintain an action based on the facts alleged in this Complaint. Mich. Comp. Laws. § 452.778(2).

               408.   Defendants contracted, combined, or conspired, a substantial part of which

    occurred in Michigan, to restrain trade or commerce in the market for farm-raised salmon, in

    violation of Mich. Comp. Laws § 445.772, et seq.




    559712.4                                      104
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 108 of 134




               409.   Defendants’ unlawful conduct substantially affected Michigan’s trade and

    commerce.

               410.   Members of the Michigan Class were injured and are threatened with injury with

    respect to purchases of farm-raised salmon in Michigan in that they paid and will pay supra-

    competitive prices for farm-raised salmon a due to Defendants’ unlawful conduct, and are entitled

    to all forms of relief, including actual damages, treble damages for flagrant violations, interest,

    costs, reasonable attorneys’ fees, and injunctive or other appropriate equitable relief.

                                              COUNT XVII
                                   Minnesota Ann. Stat. §§ 325D.49 et seq.
                                    (On Behalf of the Minnesota Class)

               411.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

               412.   The Minnesota Antitrust Law of 1971 aims to prohibit any contract, combination or

    conspiracy when any part thereof was created, formed, or entered into in Minnesota; any contract,

    combination or conspiracy, wherever created, formed or entered into; whenever any of these affect

    Minnesota trade or commerce.

               413.   Minnesota Class members purchased farm-raised salmon within the State of

    Minnesota during the Class Period. But for Defendants’ conduct set forth herein, the price of farm-

    raised salmon would have been lower.

               414.   Under the Minnesota Antitrust Act of 1971, indirect purchasers have standing to

    maintain an action based on the facts alleged in this Complaint. Minn. Stat. § 325D.56.

               415.   Defendants contracted, combined or conspired in unreasonable restraint of trade or

    commerce in the market for farm-raised salmon within the intrastate commerce of and outside of

    Minnesota; established, maintained, used or attempted to establish, maintain or use monopoly

    power over the trade or commerce in the market for farm-raised salmon within the intrastate

    commerce of and outside of Minnesota; in violation of Minn. Stat.§ 325D.49, et seq.


    559712.4                                       105
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 109 of 134




               416.   Defendants’ unlawful conduct substantially affected Minnesota’s trade and

    commerce.

               417.   As a direct and proximate result of Defendants’ unlawful conduct, the members of

    the Minnesota Class have been injured in their business or property and are threatened with further

    injury in that they paid and will pay supra-competitive prices for farm-raised salmon due to

    Defendants’ unlawful conduct

               418.   By reason of the foregoing, the Minnesota Class is entitled to seek all forms of relief

    available under Minnesota Stat. §§ 325D.49, et seq.

                                               COUNT XVIII
                                   Mississippi Code Ann. §§ 75-21-1 et seq.
                                    (On Behalf of the Mississippi Class)

               419.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

               420.   Title 75 of the Mississippi Code regulates trade, commerce and investments. Chapter

    21 thereof generally prohibits trusts and combines in restraint or hindrance of trade, with the aim

    that “trusts and combines may be suppressed, and the benefits arising from competition in business

    [are] preserved” to Mississippians. Miss. Code Ann. § 75-21-39.

               421.   Mississippi Class members purchased farm-raised salmon within the State of

    Mississippi during the Class Period. But for Defendants’ conduct set forth herein, the price of farm-

    raised salmon would have been lower.

               422.   Trusts are combinations, contracts, understandings or agreements, express or

    implied, when inimical to the public welfare and with the effect of, inter alia, restraining trade,

    increasing the price or output of a commodity, or hindering competition in the production or sale

    of a commodity. Miss. Code Ann. § 75-21-1.




    559712.4                                       106
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 110 of 134




               423.   Under Mississippi law, indirect purchasers have standing to maintain an action

    under the antitrust provisions of the Mississippi Code based on the facts alleged in this Complaint.

    Miss. Code Ann. § 75-21-9.

               424.   Defendants combined, contracted, understood and agreed in the market for farm-

    raised salmon in a manner inimical to public welfare, with the effect of restraining trade, increasing

    the price of farm-raised salmon and hindering competition in the sale of farm-raised salmon, in

    violation of Miss. Code Ann. § 75-21-1(a), et seq. 270.

               425.   Defendants’ farm-raised salmon sold in stores throughout the State of Mississippi.

    During the Class Period, Defendants’ illegal conduct substantially affected Mississippi commerce.

               426.   Members of the Mississippi Class were injured and are threatened with injury with

    respect to purchases of farm-raised salmon in Mississippi in that they paid and will pay supra-

    competitive prices for farm-raised salmon an due to Defendants’ unlawful conduct, and are entitled

    to all forms of relief available under Miss. Code Ann. § 75-21-21, et seq.

                                              COUNT XIX
                                   Missouri Merchandising Practices Act
                                        Mo. Stat. §§ 407.010 et seq.
                                    (On Behalf of the Missouri Class)

               427.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

               428.   By reason of the conduct alleged herein, Defendants have violated the Missouri

    Merchandising Practices Act, Mo. Stat. §§ 407.010, et seq.

               429.   Missouri Class members purchased farm-raised salmon within the State of Missouri

    during the Class Period. But for Defendants’ conduct set forth herein, the price of farm-raised

    salmon would have been lower.




    559712.4                                      107
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 111 of 134




               430.   Defendants entered into a contract, combination, or conspiracy between two or

    more persons in restraint of trade or commerce in the farm-raised salmon market, a substantial part

    of which occurred within Missouri.

               431.   Defendants’ unlawful conduct substantially affected Missouri’s trade and

    commerce.

               432.   Defendants concealed, suppressed, and omitted to disclose material facts to

    members of the Missouri Class concerning Defendants’ unlawful activities and artificially inflated

    prices for farm-raised salmon. They concealed, suppressed, and omitted facts would have been

    important to members of the Missouri Class as they related to the cost of products they purchased.

               433.   Defendants misrepresented the real cause of price increases and/or the absence of

    price reductions in farm-raised salmon by making public statements that were not in accord with

    the facts.

               434.   Defendants’ statements and conduct concerning the price of their products were

    deceptive as they had the tendency or capacity to mislead members of the Missouri Class to believe

    that they were purchasing at prices established by a free and fair market.

               435.   As a direct and proximate result of Defendants’ unlawful conduct, members of the

    Missouri Class have been injured in their business or property and are threatened with further

    injury in that they paid and will pay supra-competitive prices for farm-raised salmon due to

    Defendants’ unlawful conduct.

               436.   Accordingly, members of the Missouri Class seek all relief available under

    Missouri’s Merchandising Practices Act, specifically Mo. Rev. Stat. § 407.020 et seq., which

    prohibits “the act, use or employment by any person of any deception, fraud, false pretense, false

    promise, misrepresentation, unfair practice or the concealment, suppression, or omission of any




    559712.4                                     108
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 112 of 134




    material fact in connection with the sale or advertisement of any merchandise in trade or

    commerce” as further interpreted by the Missouri Code of State Regulations, 15 CSR 60-7.010, et

    seq., 15 CSR 60-8.010, et seq., and 15 CSR 60-9.010, et seq., and Mo. Rev. Stat. § 407.025, which

    provides for the relief sought in this count.

                                            COUNT XX
                      Montana Unfair Trade Practices and Consumer Protection Act
                                   Mont. Code §§ 30-14-101, et seq.
                                  (On Behalf of the Montana Class)

               437.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

               438.   By reason of the conduct alleged herein, Defendants have violated Mont. Code

    §§ 30-14-101, et seq.

               439.   Montana Class members purchased farm-raised salmon within the State of Montana

    during the Class Period. But for Defendants’ conduct set forth herein, the price of farm-raised

    salmon would have been lower.

               440.   Under Montana law, indirect purchasers have standing to maintain an action under

    the Montana Unfair Trade Practices and Consumer Protection Act based on the facts alleged in this

    Complaint. See, e.g., Mont. Code § 30-14-201.

               441.   Defendants combined, contracted, understood and agreed in the market for farm-

    raised salmon in an unlawful manner, with the effect of restraining trade, increasing the price of

    farm-raised salmon and hindering competition in the sale of farm-raised salmon, in violation of

    Montana Code §§ 30-14-201, 30-14-205.

               442.   Defendants’ farm-raised salmon were sold throughout the State of Montana. During

    the Class Period, Defendants’ illegal conduct substantially affected Montana commerce.

    443.       Members of the Montana Class were injured and are threatened with injury with respect to

    purchases of farm-raised salmon in Montana in that they paid and will pay supra-competitive prices



    559712.4                                        109
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 113 of 134




    for farm-raised salmon due to Defendants’ unlawful conduct, and are entitled to all forms of relief

    available under the Montana Unfair Trade Practices and Consumer Protection Act.

                                              COUNT XXI
                                    Nebraska Rev. Stat. §§ 59-801 et seq.
                                     (On Behalf of the Nebraska Class)

               444.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein

               445.   Chapter 59 of the Nebraska Revised Statute generally governs business and trade

    practices. Sections 801 through 831 thereof, known as the Junkin Act, prohibit antitrust violations

    such as restraints of trade.

               446.   Nebraska Class members purchased farm-raised salmon within the State of

    Nebraska during the Class Period. But for Defendants’ conduct set forth herein, the price of farm-

    raised salmon would have been lower.

               447.   Under Nebraska law, indirect purchasers have standing to maintain an action under

    the Junkin Act based on the facts alleged in this Complaint. Neb. Rev. Stat. § 59-821.

               448.   Defendants contracted, combined or conspired in restraint of trade or commerce of

    farm-raised salmon within the intrastate commerce of Nebraska, through agreements to fix prices,

    and otherwise control trade, in violation of Neb. Rev. Stat. § 59801, et seq.

               449.   Defendants’ unlawful conduct substantially affected Nebraska’s trade and

    commerce.

               450.   Members of the Nebraska Class were injured and will continue to be injured with

    respect to purchases of farm-raised salmon in Nebraska in that they paid and will pay supra-

    competitive prices for farm-raised salmon due to Defendants’ unlawful conduct, and are entitled to

    all forms of relief, including actual damages or liquidated damages in an amount which bears a

    reasonable relation to the actual damages which have been sustained, as well as reasonable

    attorneys’ fees, costs, and injunctive relief.


    559712.4                                         110
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 114 of 134




                                              COUNT XXII
                                 Nevada Rev. Stat. Ann. §§ 598A.010 et seq.
                                     (On Behalf of the Nevada Class)

               451.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein

               452.   The Nevada Unfair Trade Practice Act (“NUTPA”) states that “free, open and

    competitive production and sale of commodities . . . is necessary to the economic well-being of the

    citizens of the State of Nevada.” Nev. Rev. Stat. Ann. § 598A.030(1).

               453.   Nevada Class members purchased farm-raised salmon within the State of Nevada

    during the Class Period. But for Defendants’ conduct set forth herein, the price of farm-raised

    salmon would have been lower.

               454.   The policy of NUTPA is to prohibit acts in restraint of trade or commerce, to

    preserve and protect the free, open and competitive market, and to penalize all persons engaged in

    anticompetitive practices. Nev. Rev. Stat. Ann. § 598A.030(2). Such acts include, inter alia, price

    fixing, and division of markets. Nev. Rev. Stat. Ann. § 598A.060.

               455.   Under Nevada law, indirect purchasers have standing to maintain an action under

    NUTPA based on the facts alleged in this Complaint. Nev. Rev. Stat. Ann. § 598A.210(2).

               456.   Defendants fixed prices by agreeing to establish prices for farm-raised salmon in

    Nevada, and within the intrastate commerce of Nevada, constituting a contract, combination or

    conspiracy in restraint of trade in violation of Nev. Rev. Stat. Ann. § 598A, et seq.

               457.   Defendants’ unlawful conduct substantially affected Nevada’s trade and commerce.

               458.   Members of the Nevada Class were injured and are threatened with injury with

    respect to purchases of farm-raised salmon in Nevada in that at least thousands of sales of

    Defendants’ farm-raised salmon took place in Nevada, purchased by Nevada consumers at supra-

    competitive prices caused by Defendants’ conduct.




    559712.4                                      111
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 115 of 134




               459.   Accordingly, members of the Nevada Class are entitled to all forms of relief,

    including actual damages, treble damages, reasonable attorneys’ fees, costs, and injunctive relief.

               460.   In accordance with the requirements of § 598A.210(3), notice of this action was

    mailed to the Nevada Attorney General by Plaintiffs.

                                             COUNT XXIII
                                   Nevada Deceptive Trade Practices Act
                                     Nev. Rev. Stat. § 598.0903, et seq.
                                     (On Behalf of the Nevada Class)

               461.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

               462.   By reason of the conduct alleged herein, Defendants have violated Nev. Rev. Stat.

    § 598.0903, et seq.

               463.   Defendants engaged in a deceptive trade practice with the intent to injure

    competitors and to substantially lessen competition.

               464.   Defendants established, maintained, or used a monopoly, or attempted to establish

    a monopoly, of trade or commerce in the market for farm-raised salmon, a substantial part of which

    occurred within Nevada, for the purpose of excluding competition or controlling, fixing, or

    maintaining prices.

               465.   Defendants’ conduct was unfair, unconscionable, or deceptive within the conduct

    of commerce within the State of Nevada.

               466.   Defendants’ conduct amounted to a fraudulent act or practice committed by a

    supplier in connection with a consumer transaction.

               467.   Defendants’ unlawful conduct substantially affected Nevada’s trade and

    commerce.

               468.   Defendants’ conduct was willful.




    559712.4                                      112
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 116 of 134




               469.   As a direct and proximate cause of Defendants’ unlawful conduct, the members of

    the Nevada Class have been injured in their business or property and are threatened with further

    injury.

               470.   By reason of the foregoing, the Nevada Class is entitled to seek all forms of relief,

    including damages, reasonable attorneys’ fees and costs, and a civil penalty of up to $5,000 per

    violation under Nev. Rev. Stat. § 598.0993.

                                             COUNT XXIV
                                 New Hampshire Rev. Stat. §§ 356:1 et seq.
                                 (On Behalf of the New Hampshire Class)

               471.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

               472.   Title XXXI of the New Hampshire Statutes generally governs trade and commerce.

    Chapter 356 thereof governs combinations and monopolies and prohibits restraints of trade. N.H.

    Rev. Stat. Ann. §§ 356:2, 3.

               473.   New Hampshire Class members purchased farm-raised salmon within the State of

    New Hampshire during the Class Period. But for Defendants’ conduct set forth herein, the price of

    farm-raised salmon would have been lower.

               474.   Under New Hampshire law, indirect purchasers have standing to maintain an action

    based on the facts alleged in this Complaint. N.H. Rev. Stat. Ann. § 356:11(II).

               475.   Defendants fixed, controlled or maintained prices for farm-raised salmon,

    constituting a contract, combination or conspiracy in restraint of trade, a substantial part of which

    occurred in New Hampshire, in violation of N.H. Rev. Stat. Ann. § 356:1, et seq.

               476.   Members of the New Hampshire Class were injured and are threatened with injury

    with respect to purchases of farm-raised salmon in New Hampshire in that they paid more and will

    continue to pay more for farm-raised salmon than they otherwise would in the absence of

    Defendants’ unlawful conduct, and are entitled to all forms of relief, including actual damages


    559712.4                                       113
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 117 of 134




    sustained, treble damages for willful or flagrant violations, reasonable attorneys’ fees, costs, and

    injunctive relief.

                                               COUNT XXV
                                   New Mexico Stat. Ann. §§ 57-1-1 et seq.
                                    (On Behalf of the New Mexico Class)

               477.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

               478.   The New Mexico Antitrust Act aims to prohibit restraints of trade and monopolistic

    practices. N.M. Stat. Ann. 57-1-15.

               479.   New Mexico Class members purchased farm-raised salmon within the State of New

    Mexico during the Class Period. But for Defendants’ conduct set forth herein, the price of farm-

    raised salmon would have been lower.

               480.   Under New Mexico law, indirect purchasers have standing to maintain an action

    based on the facts alleged in this Complaint. N.M. Stat. Ann. § 57-1-3.

               481.   Defendants contracted, agreed, combined or conspired to restrain trade for farm-

    raised salmon within the intrastate commerce of New Mexico, in violation of N.M. Stat. Ann. § 57-

    1-1, et seq.

               482.   Defendants’ unlawful conduct substantially affected New Mexico’s trade and

    commerce.

               483.   Members of the New Mexico Class were injured and will continue to be injured with

    respect to purchases of farm-raised salmon in New Mexico in that they paid more and will continue

    to pay more for farm-raised salmon than they otherwise would in the absence of Defendants’

    unlawful conduct, and are entitled to all forms of relief, including actual damages, treble damages,

    reasonable attorneys’ fees, costs, and injunctive relief.




    559712.4                                       114
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 118 of 134




                                           COUNT XXVI
                      The Donnelly Act, New York General Bus. Law §§ 340 et seq.
                                  (On Behalf of the New York Class)

               484.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

               485.   Article 22 of the New York General Business Law general prohibits monopolies and

    contracts or agreements in restraint of trade, with the policy of encouraging competition or the free

    exercise of any activity in the conduct of any business, trade or commerce in New York. N.Y. Gen.

    Bus. Law § 340(1).

               486.   New York Class members purchased farm-raised salmon a within the State of New

    York during the Class Period. But for Defendants’ conduct set forth herein, the price of farm-raised

    salmon would have been lower.

               487.   Under New York law, indirect purchasers have standing to maintain an action based

    on the facts alleged in this Complaint. N.Y. Gen. Bus. Law § 340(6).

               488.   Defendants restrained competition in the free exercise of the conduct of the business

    of farm-raised salmon within the intrastate commerce of New York, in violation of N.Y. Gen. Bus.

    Law § 340, et seq.

               489.   Defendants’ unlawful conduct substantially affected New York’s trade and

    commerce.

               490.   Members of the New York Class were injured and are threatened with further injury

    with respect to purchases of farm-raised salmon in New York in that they paid more and will continue

    to pay more for farm-raised salmon than they otherwise would in the absence of Defendants’

    unlawful conduct, and are entitled to all forms of relief, including actual damages, treble damages,

    costs not exceeding $10,000, and reasonable attorneys’ fees.




    559712.4                                       115
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 119 of 134




                                             COUNT XXVII
                                North Carolina General Stat. §§ 75-1 et seq.
                                 (On Behalf of the North Carolina Class)

               491.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

               492.   By reason of the conduct alleged herein, Defendants have violated N.C. Gen. Stat.

    § 75-1.1, et seq.

               493.   North Carolina class members purchased farm-raised salmon within the State of

    North Carolina during the Class Period. But for Defendants’ conduct set forth herein, the price of

    farm-raised salmon would have been lower.

               494.   Defendants entered into a contract or combination in the form of trust or otherwise,

    or conspiracy in restraint of trade or commerce in the farm-raised salmon market, a substantial part

    of which occurred within North Carolina.

               495.   Defendants’ conduct was unfair, unconscionable, or deceptive within the conduct of

    commerce within the State of North Carolina.

               496.   Defendants’ trade practices are and have been immoral, unethical, unscrupulous, and

    substantially injurious to consumers.

               497.   Defendants’ conduct misled consumers, withheld material facts, and resulted in

    material misrepresentations to members of the North Carolina class.

               498.   Defendants’ unlawful conduct substantially affected North Carolina’s trade and

    commerce.

               499.   As a direct and proximate result of Defendants’ unlawful conduct, members of the

    North Carolina Class have been injured in their business or property and are threatened with further

    injury in that they paid more and will continue to pay more for farm-raised salmon than they

    otherwise would in the absence of Defendants’ unlawful conduct.




    559712.4                                       116
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 120 of 134




               500.   By reason of the foregoing, members of the North Carolina Class are entitled to seek

    all forms of relief available, including treble damages, under N.C. Gen. Stat. § 75-1, et seq.

                                            COUNT XXVIII
                             North Dakota Century Code §§ 51-08.1-01 et seq.
                                  (On Behalf of the North Dakota Class)

               501.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

               502.   The North Dakota Uniform State Antitrust Act generally prohibits restraints on or

    monopolization of trade. N.D. Cent. Code § 51-08.1, et seq.

               503.   North Dakota class members purchased farm-raised salmon within the State of North

    Dakota during the Class Period. But for Defendants’ conduct set forth herein, the price of farm-raised

    salmon would have been lower.

               504.   Under the North Dakota Uniform State Antitrust Act, indirect purchasers have

    standing to maintain an action based on the facts alleged in this Complaint. N.D. Cent. Code § 51-

    08.1-08.

               505.   Defendants contracted, combined or conspired in restraint of in the market for farm-

    raised salmon, a substantial part of which occurred within North Dakota, for the purposes of

    excluding competition or controlling, fixing or maintaining prices for farm-raised salmon, in

    violation of N.D. Cent. Code §§ 51-08.1-02, 03.

               506.   Defendants’ violations of North Dakota law were flagrant.

               507.   Defendants’ unlawful conduct substantially affected North Dakota’s trade and

    commerce.

               508.   Members of the North Dakota Class were injured and will continue to be injured with

    respect to purchases in North Dakota in that they paid more and will continue to pay more for farm-

    raised salmon than they otherwise would in the absence of Defendants’ unlawful conduct, and are




    559712.4                                       117
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 121 of 134




    entitled to all forms of relief, including actual damages, treble damages for flagrant violations, costs,

    reasonable attorneys’ fees, and injunctive or other equitable relief.

                                             COUNT XXIX
                                 Oregon Revised Statutes §§ 646.705 et seq.
                                     (On Behalf of the Oregon Class)

               509.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

               510.   Chapter 646 of the Oregon Revised Statutes generally governs business and trade

    practices within Oregon. Sections 705 through 899 thereof govern antitrust violations, with the

    policy to “encourage free and open competition in the interest of the general welfare and economy

    of the state.” Or. Rev. Stat. § 646.715.

               511.   Oregon Class members purchased farm-raised salmon within the State of Oregon

    during the Class Period. But for Defendants’ conduct set forth herein, the price of farm-raised salmon

    would have been lower.

               512.   Under Oregon law, indirect purchasers have standing under the antitrust provisions

    of the Oregon Revised Statutes to maintain an action based on the facts alleged in this Complaint.

    Or. Rev. Stat. § 646.780(1)(a).

               513.   Defendants contracted, combined, or conspired in restraint of trade or commerce of

    farm-raised salmon, a substantial part of which occurred within Oregon, in violation of Or. Rev. Stat.

    § 646.705, et seq.

               514.   Defendants’ unlawful conduct substantially affected Oregon’s trade and commerce.

               515.   Members of the Oregon Class were injured with respect to purchases of farm-raised

    salmon within the intrastate commerce of Oregon, or alternatively to interstate commerce involving

    actual or threatened injury to persons located in Oregon, in that they paid more and will continue to

    pay more for farm-raised salmon than they otherwise would in the absence of Defendants’ unlawful

    conduct.


    559712.4                                       118
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 122 of 134




               516.     Members of the Oregon Class are entitled to all forms of relief, including actual

    damages, treble damages, reasonable attorneys’ fees, expert witness fees and investigative costs, and

    injunctive relief.

                                                COUNT XXX
                      Rhode Island Antitrust Act, Rhode Island Gen. Law §§ 6-36-1 et seq.
                                    (On Behalf of the Rhode Island Class)

               517.     The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

               518.     The Rhode Island Antitrust Act aims to promote the unhampered growth of

    commerce and industry throughout Rhode Island by prohibiting unreasonable restraints of trade that

    hamper, prevent or decrease competition. R.I. Gen. Laws § 6-36- 2(a)(2).

               519.     Rhode Island Class members purchased farm-raised salmon within the State of

    Rhode Island during the Class Period. But for Defendants’ conduct set forth herein, the price of farm-

    raised salmon would have been lower.

               520.     Under the Rhode Island Antitrust Act, as of July 15, 2013, indirect purchasers have

    standing to maintain an action based on the facts alleged in this Complaint. R.I. Gen. Laws § 636-

    11(a).

               521.     Defendants contracted, combined and conspired in restraint of trade of farm-raised

    salmon within the intrastate commerce of Rhode Island, for the purpose of excluding competition or

    controlling, fixing or maintaining prices within the intrastate commerce of Rhode Island, in violation

    of R.I. Gen. Laws § 6-36-1, et seq.

               522.     Members of the Rhode Island Class were injured and will continue to be injured with

    respect to purchases of farm-raised salmon in Rhode Island in that they paid more and will continue

    to pay more for farm-raised salmon than they otherwise would in the absence of Defendants’

    unlawful conduct, and are entitled to all forms of relief, including actual damages, treble damages,

    reasonable costs, reasonable attorneys’ fees, and injunctive relief.


    559712.4                                         119
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 123 of 134




                                              COUNT XXXI
                                 South Carolina Unfair Trade Practices Act
                                     S.C. Code Ann. §§ 39-5-10, et seq.
                                  (On Behalf of the South Carolina Class)

               523.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

               524.   By reason of the conduct alleged herein, Defendants have violated S.C. Code Ann.

    §§ 39-5-10.

               525.   Defendants have entered into a contract, combination, or conspiracy between two

    or more persons in restraint of, or to monopolize, trade or commerce in the market for farm-raised

    salmon, a substantial part of which occurred within South Carolina.

               526.   Defendants established, maintained, or used a monopoly, or attempted to establish

    a monopoly, of trade or commerce, for the purpose of excluding or limiting competition or

    controlling or maintaining prices in the market for farm-raised salmon, a substantial part of which

    occurred within South Carolina.

               527.   Defendants’ conduct was conducted with the intent to deceive South Carolina

    consumers regarding the nature of Defendants’ actions within the stream of South Carolina

    commerce.

               528.   Defendants’ conduct was unfair or deceptive within the conduct of commerce

    within the State of South Carolina.

               529.   Defendants’ conduct misled consumers, withheld material facts, and had a direct or

    indirect impact upon Plaintiffs’ and Class members’ ability to protect themselves. The members

    of the South Carolina Class are within the scope of the South Carolina statute.

               530.   Defendants’ unlawful conduct substantially affected South Carolina trade and

    commerce.




    559712.4                                      120
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 124 of 134




               531.   Defendants’ unlawful conduct substantially harmed the public interest of the State

    of South Carolina, as a significant number of members of the public purchase and consume farm-

    raised salmon.

               532.   South Carolina Class members purchased farm-raised salmon within the State of

    South Carolina during the Class Period. But for Defendants’ conduct set forth herein, the price of

    farm-raised salmon would have been lower.

               533.   As a direct and proximate result of Defendants’ unlawful conduct, members of the

    South Carolina Class have been injured in their business or property and are threatened with further

    injury in that they paid and will pay supra-competitive prices for farm-raised salmon due to

    Defendants’ unlawful conduct.

               534.   By reason of the foregoing, members of the South Carolina Class are entitled to

    seek all forms of relief available under S.C. Code Ann. §§ 39-5-10.

                                            COUNT XXXII
                              South Dakota Codified Laws §§ 37-1-3.1 et seq.
                                  (On Behalf of the South Dakota Class)

               535.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

               536.   Chapter 37-1 of the South Dakota Codified Laws prohibits restraint of trade,

    monopolies and discriminatory trade practices. S.D. Codified Laws §§ 37-1- 3.1, 3.2.

               537.   South Dakota Class members purchased farm-raised salmon within the State of South

    Dakota during the Class Period. But for Defendants’ conduct set forth herein, the price of farm-raised

    salmon would have been lower.

               538.   Under South Dakota law, indirect purchasers have standing under the antitrust

    provisions of the South Dakota Codified Laws to maintain an action based on the facts alleged in

    this Complaint. S.D. Codified Laws § 37-1-33.




    559712.4                                       121
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 125 of 134




               539.   Defendants contracted, combined or conspired in restraint of trade or commerce of

    farm-raised salmon within the intrastate commerce of South Dakota, in violation of S.D. Codified

    Laws § 37-1, et seq.

               540.   Defendants’ unlawful conduct substantially affected South Dakota’s trade and

    commerce.

               541.   Members of the South Dakota Class were injured and will continue to be injured with

    respect to purchases of farm-raised salmon in South Dakota in that they paid more and will continue

    to pay more for farm-raised salmon a than they otherwise would in the absence of Defendants’

    unlawful conduct, and are entitled to all forms of relief, including actual damages, treble damages,

    taxable costs, reasonable attorneys’ fees, and injunctive or other equitable relief.

                                             COUNT XXXIII
                                  Tennessee Code Ann. §§ 47-25-101 et seq.
                                     (On Behalf of the Tennessee Class)

               542.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

               543.   By reason of the conduct alleged herein, Defendants have violated Tennessee Code

    Ann. §§ 47-25 101, et seq.

               544.   Tennessee Class members purchased farm-raised salmon within the State of

    Tennessee during the Class Period. But for Defendants’ conduct set forth herein, the price of farm-

    raised salmon would have been lower.

               545.   Defendants have entered into arrangements, contracts, agreements, trusts, or

    combinations with persons or corporations designed to, or which tend to, advance or control the price

    or the cost to end users in the farm-raised salmon market throughout Tennessee.

               546.   Defendants’ unlawful conduct affects Tennessee commerce to a substantial degree

    by causing Tennessee consumers to pay inflated prices for farm-raised salmon.




    559712.4                                       122
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 126 of 134




               547.   As a direct and proximate cause of Defendants’ unlawful conduct, members of the

    Tennessee Class have been injured in their business or property and are threatened with further injury

    in that they paid more and will continue to pay more for farm-raised salmon than they otherwise

    would in the absence of Defendants’ unlawful conduct.

               548.   By reason of the foregoing, members of the Tennessee Class are entitled to seek all

    forms of relief available under Tennessee Code Ann. §§ 47-25-101, et seq.

                                             COUNT XXXIV
                                    Utah Code Ann. §§ 76-10-3101 et seq.
                                       (On Behalf of the Utah Class)

               549.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

               550.   The Utah Antitrust Act aims to “encourage free and open competition in the interest

    of the general welfare and economy of this state by prohibiting monopolistic and unfair trade

    practices, combinations and conspiracies in restraint of trade or commerce . . . .” Utah Code Ann.

    § 76-10-3102.

               551.   Utah Class members purchased farm-raised salmon within the State of Utah during

    the Class Period. But for Defendants’ conduct set forth herein, the price of farm-raised salmon would

    have been lower.

               552.   Under the Utah Antitrust Act, indirect purchasers who are either Utah residents or

    Utah citizens have standing to maintain an action based on the facts alleged in this Complaint. Utah

    Code Ann. § 76-10-3109(1)(a).

               553.   Defendants contracted, combined or conspired in restraint of trade or commerce of

    farm-raised salmon, in violation of Utah Code Ann. § 76-103101, et seq.

               554.   Members of the Utah Class who are either Utah residents or Utah citizens were

    injured and will continue to be injured with respect to purchases of farm-raised salmon in Utah in

    that they paid more and will continue to pay more for farm-raised salmon than they otherwise would


    559712.4                                       123
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 127 of 134




    in the absence of Defendants’ unlawful conduct, and are entitled to all forms of relief, including

    actual damages, treble damages, costs of suit, reasonable attorneys’ fees, and injunctive relief.

                                             COUNT XXXV
                                     Vermont Stat. Ann. §§ 2453 et seq.
                                     (On Behalf of the Vermont Class)

               555.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

               556.   By reason of the conduct alleged herein, Defendants have violated the Vermont

    Statutes Annotated.

               557.   Vermont Class members purchased farm-raised salmon within the State of Vermont

    during the Class Period. But for Defendants’ conduct set forth herein, the price of farm-raised salmon

    would have been lower.

               558.   Defendants’ conduct has and had anticompetitive effects in the farm-raised salmon

    market, as supra-competitive prices for farm-raised salmon are passed on to end users.

               559.   Defendants’ unlawful conduct substantially affected Vermont’s trade and commerce.

               560.   As a direct and proximate result of Defendants’ unlawful conduct, members of the

    Vermont Class have been injured in their business or property and are threatened with further injury

    in that they paid and will continue to pay more for farm-raised salmon than they otherwise would in

    the absence of Defendants’ unlawful conduct.

               561.   By reason of the foregoing, members of the Vermont Class are entitled to seek all

    forms of relief available under Vermont Stat. Ann. 9 § 2453 et seq.

                                             COUNT XXXVI
                                    West Virginia Code §§ 47-18-1 et seq.
                                   (On Behalf of the West Virginia Class)

               562.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

               563.   The violations of federal antitrust law set forth above also constitute violations of

    section 47-18-1 of the West Virginia Code.


    559712.4                                       124
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 128 of 134




               564.   West Virginia Class members purchased farm-raised salmon within the State of West

    Virginia during the Class Period. But for Defendants’ conduct set forth herein, the price of farm-

    raised salmon would have been lower.

               565.   During the Class Period, Defendants engaged in a continuing contract, combination

    or conspiracy, a substantial part of which occurred in West Virginia, with wholesalers in

    unreasonable restraint of trade and commerce and other anticompetitive conduct alleged above in

    violation of W. Va. Code § 47-18-1, et seq.

               566.   Defendants’ anticompetitive acts described above were knowing, willful and

    constitute violations or flagrant violations of the West Virginia Antitrust Act.

               567.   Defendants’ unlawful conduct substantially affected West Virginia’s trade and

    commerce.

               568.   As a direct and proximate result of Defendants’ unlawful conduct, members of the

    West Virginia Class have been injured in their business and property in that they paid more for farm-

    raised salmon than they otherwise would have paid in the absence of Defendants’ unlawful conduct.

               569.   As a result of Defendants’ violation of Section 47-18-3 of the West Virginia Antitrust

    Act, members of the West Virginia Class seek treble damages and their cost of suit, including

    reasonable attorneys’ fees, pursuant to section 47-18-9 of the West Virginia Code.

                                            COUNT XXXVII
                                      Wisconsin Stat. §§ 133.01 et seq.
                                     (On Behalf of the Wisconsin Class)

               570.   The allegations in paragraphs 1-276 are incorporated as if fully stated herein.

               571.   Wisconsin Class members purchased farm-raised salmon within the State of

    Wisconsin during the Class Period. But for Defendants’ conduct set forth herein, the price of farm-

    raised salmon would have been lower.




    559712.4                                       125
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 129 of 134




               572.   Under Wisconsin law, indirect purchasers have standing under the antitrust

    provisions of the Wisconsin Statutes to maintain an action based on the facts alleged in this

    Complaint. Wis. Stat. § 133.18(a).

               573.   Defendants contracted, combined or conspired in restraint of trade or commerce of

    farm-raised salmon, a substantial part of which occurred within Wisconsin, with the intention of

    injuring or destroying competition therein, in violation of Wis. Stat. § 133.01, et seq.

               574.   Members of the Wisconsin Class were injured with respect to purchases of farm-

    raised salmon in Wisconsin in that the actions alleged herein substantially affected the people of

    Wisconsin, with consumers in Wisconsin paying substantially higher prices for Defendants’ farm-

    raised salmon in Wisconsin.

               575.   Accordingly, members of the Wisconsin Class are entitled to all forms of relief,

    including actual damages, treble damages, costs and reasonable attorneys’ fees, and injunctive relief.

                                       X.      PRAYER FOR RELIEF

               WHEREFORE, Plaintiffs individually and as members of the proposed Federal Injunctive

    Class and the State Classes pray that:

                  A. This Court find that Defendants’ conduct constitutes violations of the Sherman Act,

    15 U.S.C. §§ 1, 2 and the Clayton Act, 15 U.S.C. § 14;

                  B. This Court award injunctive relief to the proposed injunctive Class under Section 16

    of the Clayton Act, 15 U.S.C. § 26, and award damages and all appropriate relief to the proposed

    damage Classes in the indirect purchaser states;

                  C. Plaintiffs recover reasonable attorneys’ fees and costs as allowed by law;

                  D. Plaintiffs recover pre-judgment and post-judgment interest at the highest rate allowed

    by law; and




    559712.4                                      126
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 130 of 134




                   E. Plaintiffs be granted such other and further relief as the Court deems just and

    equitable.

                                             XI.      JURY DEMAND

               Plaintiffs demand a trial by jury as to all matters so triable.


                                                        Respectfully submitted,


    Dated: July 30, 2021                                /s/Jayne A. Goldstein
                                                        Jayne A. Goldstein (FL Bar No. 144088)
                                                        MILLER SHAH LLP
                                                        1625 North Commerce Parkway, Suite 320
                                                        Fort Lauderdale, FL 33326
                                                        Telephone: (954) 515-0123
                                                        Facsimile: (866) 300-7367
                                                        jagoldstein@millershah.com

                                                        Liaison Counsel for Indirect Purchaser Class

                                                        Heidi M. Silton (pro hac vice)
                                                        Kristen G. Marttila (pro hac vice)
                                                        Maureen Kane Berg (pro hac vice)
                                                        Joseph C. Bourne (pro hac vice pending)
                                                        LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                                        100 Washington Avenue South, Suite 2200
                                                        Minneapolis, MN 55401
                                                        Telephone: (612) 339-6900
                                                        Facsimile: (612) 339-0981
                                                        hmsilton@locklaw.com
                                                        kgmarttila@locklaw.com
                                                        mkberg@locklaw.com
                                                        jcboune@locklaw.com

                                                        Fred Taylor Isquith, Sr. (pro hac vice)
                                                        ZWERLING, SCHACHTER & ZWERLING
                                                        LLP
                                                        41 Madison Avenue, 32nd Floor
                                                        New York, NY 10010
                                                        Telephone: (212) 223-3900
                                                        ftisquith@zsz.com

                                                        Interim Co-Lead Class Counsel for the Indirect
                                                        Purchaser Class


    559712.4                                          127
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 131 of 134




                                       Thomas H. Burt (pro hac vice)
                                       WOLF HALDENSTEIN ADLER FREEMAN &
                                       HERZ LLP
                                       270 Madison Avenue
                                       New York, NY 10016
                                       Telephone: (212) 545-4600
                                       Facsimile: (212) 545-4653
                                       burt@whafh.com

                                       Elizabeth C. Pritzker (pro hac vice)
                                       PRITZKER LEVINE LLP
                                       180 Grand Avenue
                                       Oakland, CA 94612
                                       Telephone: (415) 692-0772
                                       Facsimile: (415) 366-6110
                                       ecp@pritzkerlevine.com

                                       Richard J. Vita (pro hac vice)
                                       VITA LAW OFFICES P.C.
                                       100 State Street, Suite 900
                                       Boston, MA 02109
                                       Telephone: (617) 426-6566
                                       rjv@vitalaw.com

                                       Samuel J. Dubbin, P.A. (FL Bar No. 328189)
                                       DUBBIN & KRAVETZ, LLP
                                       1200 Anastasia Avenue, Suite 300
                                       Coral Gables, FL 33134
                                       Telephone: (305) 357-9004
                                       sdubbin@dubbinkravetz.com

                                       Adam J. Zapala (pro hac vice)
                                       Elizabeth T. Castillo (pro hac vice forthcoming)
                                       Reid W. Gaa (pro hac vice forthcoming)
                                       COTCHETT, PITRE & MCCARTHY, LLP
                                       San Francisco Airport Office Center
                                       840 Malcolm Road, Suite 200
                                       Burlingame, CA 94010
                                       Telephone: (650) 697-6000
                                       Facsimile: (650) 697-0577
                                       azapala@cpmlegal.com
                                       ecastillo@cpmlegal.com
                                       rgaa@cpmlegal.com




    559712.4                         128
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 132 of 134




                                       Jonathan Cuneo (pro hac vice)
                                       Blaine Finley (pro hac vice)
                                       CUNEO GILBERT & LADUCA, LLP
                                       4725 Wisconsin Avenue, NW, Suite 200
                                       Washington, DC 20016
                                       Telephone: (202) 789-3960
                                       Facsimile: (202) 789-1813
                                       jonc@cuneolaw.com
                                       bfinley@cuneolaw.com

                                       Daniel C. Hedlund (pro hac vice)
                                       Michelle J. Looby (pro hac vice)
                                       Kaitlyn Dennis (pro hac vice forthcoming)
                                       GUSTAFSON GLUEK PLLC
                                       Canadian Pacific Plaza, Suite 2600
                                       120 South Sixth Street
                                       Minneapolis, MN 55402
                                       Telephone: (612) 333-8844
                                       dhedlund@gustafsongluek.com
                                       mlooby@gustafsongluek.com
                                       kdennis@gustafsongluek.com

                                       Fred T. Isquith, Jr. (pro hac vice)
                                       ISQUITH LAW
                                       220 East 80th Street
                                       New York, NY 10075
                                       Telephone: (607) 277-6513
                                       isquithlaw@gmail.com

                                       J. Barton Goplerud (pro hac vice forthcoming)
                                       SHINDLER, ANDERSON, GOPLERUD                    &
                                       WEESE, PC
                                       5015 Grand Ridge Drive, Suite 100
                                       West Des Moines, Iowa 50265
                                       Telephone: (515) 223-4567
                                       Facsimile: (515) 223-8887
                                       goplerud@sagwlaw.com

                                       Garrett D. Blanchfield (pro hac vice forthcoming)
                                       Brant Penney (pro hac vice forthcoming)
                                       REINHARDT WENDORF & BLANCHFIELD
                                       332 Minnesota Street, Suite W1050
                                       St. Paul, MN 55101
                                       Telephone: (651) 287-2100
                                       Facsimile: (651) 287-2103
                                       g.blanchfield@rwblawfirm.com



    559712.4                         129
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 133 of 134




                                       b.penney@rwblawfirm.com

                                       Matthew D. Schultz (FBN 0640328)
                                       Virginia M. Buchanan (FBN 793116)
                                       William F. Cash III (FBN 68443)
                                       Rebecca K. Timmons (FBN 121701)
                                       Brenton J. Goodman (FBN 126153)
                                       LEVIN, PAPANTONIO, RAFFERTY,
                                       PROCTOR, BUCHANAN, O’BRIEN, BARR &
                                       MOUGEY, P.A.
                                       316 S. Baylen St., Suite 600
                                       Pensacola, FL 32502
                                       Telephone: (850) 435-7140
                                       Facsimile: (850) 436-6140
                                       mschultz@levinlaw.com
                                       vbuchanan@levinlaw.com
                                       bcash@levinlaw.com
                                       btimmons@levinlaw.com
                                       bgoodman@levinlaw.com

                                       Wilson Daniel “Dee” Miles, III (pro hac vice
                                       forthcoming)
                                       Demet Basar (pro hac vice forthcoming)
                                       James Eubank (pro hac vice forthcoming)
                                       BEASLEY, ALLEN, CROW,
                                       METHVIN, PORTIS, & MILES, P.C.
                                       218 Commerce Street
                                       Montgomery, Alabama 36104
                                       Telephone: (334) 269-2343
                                       Facsimile: (334) 954-7555
                                       Dee.Miles@BeasleyAllen.com
                                       Demet.Basar@beasleyallen.com
                                       James.Eubank@beasleyallen.com

                                       Dennis G. Pantazis (pro hac vice forthcoming)
                                       D. G. Pantazis, Jr. (pro hac vice forthcoming)
                                       WIGGINS CHILDS PANTAZIS
                                       FISHER GOLDFARB LLC
                                       The Kress Building
                                       301 Nineteenth Street North
                                       Birmingham, Alabama 35203
                                       Telephone/Facsimile: (205) 314-0531
                                       Email: dgp@wigginschilds.com
                                       Email: dgpjr@wigginschilds.com

                                       Joshua R. Gale (Florida Bar # 63283)



    559712.4                         130
Case 1:19-cv-22128-RS Document 217 Entered on FLSD Docket 07/30/2021 Page 134 of 134




                                       WIGGINS CHILDS PANTAZIS
                                       FISHER GOLDFARB LLC
                                       101 N. Woodland Blvd. Ste. 600
                                       DeLand, Florida 32720
                                       Telephone/Facsimile: (386) 675-6946
                                       jgale@wigginschilds.com

                                       Counsel for Indirect Purchaser Class




    559712.4                         131
